Exhibit 10.3
Dated 31 December 2010
CCRT INTERNATIONAL HOLDINGS B.V.
COMPUCREDIT HOLDINGS CORPORATION
DOLLAR FINANCIAL U.K. LIMITED
DOLLAR FINANCIAL CORP
 
AGREEMENT
for the sale and purchase of the
entire issued share capital of
Purpose UK Holdings Limited and
certain shares in MEM Holdings
Limited.
 
(ADDLESHAW GODDARD LOGO) [w81497w8149701.gif]





--------------------------------------------------------------------------------



 



Contents

                              Page        
Clause
               
 
          1    
Definitions
    1     2    
Interpretation
    5     3    
Sale and purchase of the Sale Shares
    6     4    
Conditions
    6     5    
Purchase Price
    10     6    
Working Capital Adjustment
    10     7    
Completion
    12     8    
Indebtedness and Guarantees
    12     9    
Warranties
    14     10    
Limitations on the Seller’s liability
    14     11    
Buyer’s Warranties
    14     12    
Restrictive Covenants
    15     13    
Post-Completion matters
    16     14    
Seller’s Guarantee
    16     15    
Buyer’s Guarantee
    18     16    
Confidentiality
    20     17    
Payments
    23     18    
General
    23     19    
Choice of law and submission to jurisdiction
    30          
 
               
Schedules
               
 
          1    
The Group
    31          
Part 1 — The Company
    31          
Part 2 — Subsidiaries and subsidiary undertakings of the Company
    32     2    
Completion matters
    39     3    
Warranties
    42     4    
Limitations on the Seller’s liability
    59     5    
Buyer’s Warranties
    66     6    
Data Room Index
    67     7    
The Properties
    84     8    
Taxation
    88          
Part 1 — General
    88          
Part 2 — Taxation Covenant
    98          
Part 3 — Taxation Warranties
    101     9    
Company IPR
    105     10    
Pre-Completion
    106     11    
Completion Statement
    110          
Part 1 — General Provisions
    113          
Part 3 — Specific Accounting Policies
    116     12    
Termination Fee
    117  

*  Schedules and Exhibits have been omitted pursuant to Item 601(b)(2) of
Regulation S-K. The Company hereby undertakes to furnish supplementally copies
of any of the omitted schedules upon request by the Securities and Exchange
Commission.

 



--------------------------------------------------------------------------------



 



This Agreement is made by way of deed on December 31, 2010
Between

(1)   CCRT International Holdings B.V. (Registered in the Netherlands with
No. 34199421) whose registered office is at Strawinskylaan 3105, 1077 ZX
Amsterdam, the Netherlands (Seller);   (2)   CompuCredit Holdings Corporation a
Georgia corporation whose principal office is at 5 Concourse Parkway, Suite 400,
Atlanta GA 30328, USA (the Seller’s Guarantor);   (3)   Dollar Financial U.K.
Limited (No. 03701758) whose registered office is at 6th floor, 77 Gracechurch
Street, London EC3V 0AS (Buyer); and   (4)   Dollar Financial Corp., a Delaware
corporation whose principal office is at 1436 Lancaster Ave., Suite 300 Berwyn,
PA 19312, USA (the Buyer’s Guarantor).

It is agreed

1   Definitions   1.1   In this Agreement, unless the context otherwise
requires:

    Accounts means the audited accounts of each Group Company (other than
Rentassured Limited) for the financial year ended on the Accounts Date,
including the notes to those accounts and the associated directors’ and
auditors’ reports, and the unaudited accounts for Rentassured Limited      
Accounts Date means 31 December 2009       Actual Working Capital Amount means
the aggregate value of the current assets of the Group less the aggregate amount
of the current liabilities of the Group being the amount shown as the Actual
Working Capital Amount in each case determined in accordance with the Completion
Statement       Authority means any governmental or regulatory authority
(including the FSA, the UK Office of Fair Trading and the UK Office of the
Information Commissioner), statutory undertaking, agency or public or regulatory
body (whether present or future) which has jurisdiction over a Group Company or
the Business or any decision, consent or licence which is required to carry out
the Business and Authorities shall be construed accordingly       Business means
the business carried on by the Group as at, and before, Completion and includes
any part of it       Business Day means any day on which banks are open for
business in London and New York (excluding Saturdays, Sundays and any day which
is a public holiday in either London or New York)       Buyer Announcement means
the announcement to be made by the Buyer in the Agreed Form       Buyer’s Group
means the Buyer, any subsidiary of the Buyer, any holding company of the Buyer
and any subsidiary of any holding company of the Buyer, in each case for the
time being and member of the Buyer’s Group shall be construed accordingly

1



--------------------------------------------------------------------------------



 



    Buyer’s Solicitors means Allen & Overy LLP of One Bishops Square, London E1
6AD       Buyer’s Warranties means the warranties given by the Buyer set out in
schedule 3       CCA means the Consumer Credit Act 1974       Companies Act
means the Companies Act 2006       Company means Purpose UK Holdings Limited
further details of which are set out in part 1 of schedule 1       Completion
means completion of the sale and purchase of the Sale Shares in accordance with
this Agreement       Completion Date means the date falling three Business Days
after the last of the Conditions set out in clauses 4.1(a), 4.1(b) and 4.1(c) is
fulfilled, satisfied, or waived by the party entitled to the benefit of such
Condition or such other date as the parties may agree       Completion Statement
means the completion statement setting out the Actual Working Capital Amount as
at the Completion Date, to be agreed, modified and determined in accordance with
the provisions of schedule 11       CompuCredit Restrictive Covenant means the
restrictive covenant to be entered into by the Seller’s Guarantor in the Agreed
Form       connected with has the meaning ascribed to it in section 1122
Corporation Tax Act 2010 save that there shall be deemed to be control for that
purpose whenever either section 450 or section 1124 of that act would so require
      Customer means any individual who has entered into a Customer Loan
Agreement with MEM and in whose name a Customer Account is maintained by MEM
immediately prior to Completion       Customer Account means in respect of each
Customer the account recording, amongst other things, the amount owed by such
Customer under his Customer Loan Agreement and Customer Accounts means all of
them       Customer Debts means receivables under a Customer Loan Agreement    
  Customer Loan Agreements means all and any customer loan agreements entered
into between any Group Company and a Customer pursuant to which a Loan has been
made by a Group Company and Customer Loan Agreement shall be construed
accordingly       Data Room means the online data site hosted by Merrill
Corporation making available to the Buyer the documents listed in the Data
Room Index in connection with the Buyer’s investigations into the Company      
Data Room Index means the index to the Data Room set out in schedule 6      
Disclosure Letter means the letter dated the same date as this Agreement from
the Seller to the Buyer in relation to the Warranties       Disclosed Schemes
means:       (a) the Stakeholder Scheme; and

2



--------------------------------------------------------------------------------



 



    (b) the Friends Provident Group Personal Pension       Encumbrance means any
mortgage, charge (fixed or floating), pledge, lien, option, right to acquire,
right of pre-emption, assignment by way of security or trust arrangement for the
purpose of providing security or other security interest of any kind (including
any retention arrangement), or any agreement to create any of the foregoing;    
  Group means the Company and each of its subsidiaries and Group Company and
member of the Group shall be construed accordingly       Guarantee means any
guarantee, indemnity, suretyship, letter of comfort, security, right of set-off
or other obligation given or undertaken by a person to secure or support the
obligations (actual or contingent) of any other person       Iain McKenzie
Compromise Agreement means the compromise agreement in the Agreed Form to be
entered into by Iain McKenzie and MEM Capital Limited       Iain McKenzie
Restrictive Covenant means the restrictive covenant in the Agreed Form to be
entered into by Iain McKenzie       Interim Accounts means the unaudited profit
and loss statement and balance sheet of each Group Company, for each fiscal
period or part thereof of each such Group Company commencing on 1 January 2010
and ending on 30 September 2010       KYC Records means the evidence (documents
or otherwise) required to verify each Customer’s identity for anti money
laundering purposes in connection with his Customer Account       Loan means any
form of credit provided to a Customer under a Customer Loan Agreement       MEM
means MEM Consumer Finance Limited further details of which are set out in part
2 of schedule 1       MEM Holdings means MEM Holdings Limited further details of
which are set out in part 2 of schedule 1       MEM Holdings Shares means 39,118
B ordinary shares of 0.01 pence each and the 140,617 C ordinary shares of 0.01
pence each in the capital of MEM Holdings       MEM US Licence means the licence
in the Agreed Form pursuant to which MEM and Parker Fox will grant a licence to
the Seller or its nominee to use certain software in the United States in
accordance with its terms       Minority SPA means the sale and purchase
agreement, in the Agreed Form, to be entered into between, amongst others, the
Seller and Iain McKenzie on or about the date of this agreement       NatWest
Facility means together the £30,000 corporate card facility and the £1,500,000
Bankline Daily Settlement/Intraday Limit Facility in each case with Natwest    
  OFT Decision shall mean the publication of decision on the OFT website
(www.oft.gov.uk) or, if earlier, written notification to the Buyer      
Ombudsman means the Financial Ombudsman Services established under the Financial
Services and Markets Act 2000

3



--------------------------------------------------------------------------------



 



    Parker Fox means Parker Fox Limited further details of which are set out in
part 2 of schedule 1       Parker Fox Agreement means the sale and purchase
agreement between the Sellers (as defined therein) and MEM dated 14
December 2010 pursuant to which MEM acquired the entire share capital of Parker
Fox       Parker Fox Business and Assets means the business, assets and
liabilities of Parker Fox       Profitability means the earnings before
interest, taxes, depreciation and amortisation (EBITDA) calculated on a basis
consistent with the Accounts       Projections means the projections for the
Business set out in document 3.8.8 in the Data Room       Promissory Note Amount
means the principal amount and all accrued interest owed by the Company to the
Seller’s Guarantor as at the Completion Date pursuant to the promissory note set
out in document 3.2.125 in the Data Room (Promissory Note)       Properties
means the leasehold properties, details of which are set out in schedule 7 and
Property means any of them and, in each case, includes each and every part of,
and any building on, each relevant Property       PUK Shares means the 1,021,215
ordinary shares of £0.01 each and the 15,094,229 redeemable preference shares of
£1 each in the capital of the Company       Purchase Price has the meaning given
in clause 5       Relief has the meaning given in part 1 of schedule 8 (Tax)    
  Sale Shares means together the PUK Shares and the MEM Holdings Shares      
Security Interest means any claim, mortgage, lien, pledge, charge, encumbrance,
hypothecation, trust, option, right to acquire, right of pre-emption or any
other restriction or third party right or interest (legal or equitable) or any
other security interest of any kind however created or arising (or any agreement
or arrangement to create any of them)       Seller Announcement means the
announcement to be made by the Seller in the Agreed Form       Seller’s Group
means the Seller, any of its subsidiaries (excluding each Group Company), any of
its holding companies (including the Seller’s Guarantor) and any subsidiary of
any of its holding companies, in each case for the time being and member of the
Seller’s Group shall be construed accordingly       Seller’s Solicitors means
Addleshaw Goddard LLP of Milton Gate, 60 Chiswell Street, London EC1Y 4AG      
Stakeholder Scheme means the Friends Provident Pensions Limited Stakeholder
Scheme       Target Working Capital Amount means GBP20,365,838 if the Completion
Date falls between 14 February 2011 and 28 February 2011 (inclusive),
GBP18,862,756 if the Completion Date falls between 1 March 2011 and 15
March 2011 (inclusive), GBP19,431,839 if the Completion Date falls between 16
March 2011 and 31 March 2011 and GBP20,431,839 if the Completion Date falls
between 1 April 2011 and 19 April 2011

4



--------------------------------------------------------------------------------



 



    Tax and Taxation have the meanings given in part 1 of schedule 8 (Tax)      
Tax Covenant means the tax covenant set out in part 2 of schedule 8 (Tax)      
Tax Warranties means the warranties set out in part 3 of schedule 8 (Tax)      
Termination Fee means the amount set out in schedule 12 (Termination Fee)      
Transaction Documents means this Agreement, the Disclosure Letter and each of
the documents referred to in this Agreement as being in the Agreed Form and any
document from time to time entered into pursuant to or in connection with this
Agreement       Warranties means the Tax Warranties and the warranties set out
in schedule 3 (Warranties)       Warranty Claim means all and any claims against
the Seller under any of the Warranties   1.2   In addition to the terms defined
in clause 1.1, certain other terms are defined elsewhere in this Agreement and
those definitions also apply elsewhere in this Agreement unless the context
otherwise requires.   2   Interpretation   2.1   In this Agreement, unless the
context otherwise requires:

  (a)   references to clauses and schedules are to clauses of, and schedules to,
this Agreement respectively and references in a schedule or part of a schedule
to paragraphs are to paragraphs of that schedule or that part of that schedule
respectively;     (b)   references to this Agreement or any other document are
to this Agreement or that document as amended from time to time;     (c)   words
importing any gender include every gender, references to the singular include
the plural and vice versa and words denoting persons include individuals, bodies
corporate, partnerships, unincorporated associations and other bodies (in each
case, wherever resident) and vice versa;     (d)   in the Agreed Form means, in
relation to any document, that document in the form agreed and, for the purposes
of identification, signed or initialled by or on behalf of the parties with such
alterations as the parties agree in writing before Completion;     (e)   a
person is be deemed to be associated with another person or an associated person
of that other person if the person is an associate of the other person within
the meaning of section 435 of the Insolvency Act 1986;     (f)   a reference to
a statute or statutory provision includes a reference to any subordinate
legislation (as defined by section 21(1) of the Interpretation Act 1978) made
under that statute or provision); and     (g)   a reference to a statute,
statutory provision or subordinate legislation includes a reference to:

5



--------------------------------------------------------------------------------



 



  (i)   any statute, statutory provision or subordinate legislation which it has
consolidated, superseded, re-enacted or replaced (whether with or without
modification); and     (ii)   that statute, provision or subordinate legislation
as for the time being modified or consolidated, superseded, re-enacted or
replaced (whether with or without modification) after the date of this
Agreement,

      save to the extent that such consolidations, re-enactments, replacements
or modifications taking effect after the date of this Agreement would impose any
greater obligations or liabilities on the Seller or the Seller’s Guarantor
provided that for the avoidance of doubt nothing in this clause 2.1(g) shall be
interpreted to restrict the application of the Condition set out in clause
4.1(b).

2.2   The headings and contents table in this Agreement are for convenience only
and do not affect its interpretation. The schedules form part of this Agreement.
  2.3   In this Agreement, the words “other”, “includes”, “including” and “in
particular” do not limit the generality of any preceding words and any words
which follow them will not be construed as being limited in scope to the same
class as the preceding words where a wider construction is possible.   3   Sale
and purchase of the Sale Shares   3.1   Subject to the provisions of clause 4,
the Seller agrees to sell the Sale Shares and the Buyer agrees to buy the Sale
Shares with effect from Completion, free from any Security Interest and together
with all rights and benefits attaching or accruing to the Sale Shares, at
Completion.   3.2   The Seller:

  (a)   covenants with the Buyer that it:

  (i)   has the right to sell and transfer to the Buyer the full legal and
beneficial interest in the PUK Shares on the terms set out in this agreement;
and     (ii)   will at Completion have the right to sell and transfer to the
Buyer the beneficial interest in the MEM Holdings Shares on the terms set out in
this agreement;

  (b)   waives all rights of pre-emption which it may have in respect of the
transfer to the Buyer of the Sale Shares (or any of them).

4   Conditions   4.1   The sale and purchase of the Sale Shares is conditional
on each of the following conditions being fulfilled, satisfied or waived (the
Conditions):

  (a)   the Office of Fair Trading (OFT) having provided the OFT Decision that
it does not intend to refer the proposed acquisition of the Sale Shares by the
Buyer, or any matter arising or relating to that proposed acquisition, to the
Competition Commission for investigation (the OFT Condition);     (b)   no
Material Adverse Change occurring between the date of this Agreement and the
date on which the OFT Condition is fulfilled, satisfied or waived pursuant to
the

6



--------------------------------------------------------------------------------



 



      provisions of clause 4.15 and, for the purposes of this clause, Material
Adverse Change shall mean the implementation, notification or announcement of
any change to any statutory or other binding or advisory legislative or
regulatory provision (including any OFT decision or directive imposed on MEM or
the short-term and/or pay day loan industry requiring a change of MEM’s then
current business practices) which directly relates to or impacts the business of
providing short-term and/or pay day loans and is reasonably likely to result in
a reduction of £4,400,000 in the projected Profitability of the Business (using
the Projections as a reference for determining such impact) for the 12 month
period following such announcement.     (c)   the Buyer having available to it,
on an unconditional basis and on terms satisfactory to it in its sole
discretion, debt financing facilities or the proceeds of an issuance of debt
securities in a public and/or private offering, or any other financing,
(Financing) of an amount not less than the Purchase Price (the Financing
Condition); and     (d)   the Minority SPA having completed in accordance with
its terms (the Minority SPA Condition).

4.2   The Buyer and the Seller shall use all reasonable endeavours to procure
(so far as they are each able to procure) that the OFT Condition is satisfied on
or before the earlier of (i) 24 March 2011 and (ii) the date falling 50 Business
Days from the date on which the OFT confirms that the form of the OFT Submission
is satisfactory (the OFT Long Stop Date). In order to satisfy the OFT Condition
the Buyer shall:

  (a)   procure the filing of a submission to the OFT (OFT Submission) as soon
as reasonably practicable and in any event no later than 14 January 2011;    
(b)   respond as soon as reasonably practicable (with a target response time of
not more than five Business Days) and in any event within any applicable time
limit to any request, formal or informal, for information or other input from
the OFT;     (c)   not enter into (and will procure that no member of the
Buyer’s Group enters into) any other acquisition agreement relating to an entity
involved in either:

  (i)   the business of providing short-term and/or pay day loans in the UK; or
    (ii)   the business of providing consumer credit in the UK;

      which might reasonably be expected to delay, impede or prejudice the
fulfilment of the OFT Condition;

  (d)   as soon as reasonably practicable notify the Seller of any material
communication (whether written or oral) received from the OFT;     (e)   give
the Seller reasonable notice of and the opportunity for it or any advisers of
the Seller’s Group to attend all material meetings and telephone calls with the
OFT (save to the extent that the OFT expressly requests that the Seller should
not be present or represented at the meeting or part(s) of the meetings); and  
  (f)   provide the Seller with drafts of all material written communications
intended to be sent to the OFT and give the Seller a reasonable opportunity to
comment thereon and not submit its communications without the prior agreement
(such agreement not to be unreasonably withheld or delayed) of the Seller (save
that in relation to all disclosures

7



--------------------------------------------------------------------------------



 



      under this clause, business secrets and other confidential material may be
provided on an outside counsel to counsel, confidential basis only),

    provided that nothing in sub-clauses (a) to (f) (inclusive) shall be
interpreted or operate to limit the Buyer’s obligation to use all reasonable
endeavours to procure that the OFT Condition is satisfied.

4.3   If the Buyer receives the OFT Decision by written notification it shall
notify the Seller in writing of the fulfilment of the OFT Condition as soon as
reasonably practicable and in any event with 1 Business Day of the Buyer
receiving written notification.   4.4   If the OFT Condition is not satisfied on
or before the OFT Long Stop Date or if the OFT Decision is to refer the proposed
acquisition of the Sale Shares by the Buyer, or any matter arising or relating
to that proposed acquisition, to the Competition Commission for investigation,
the Buyer or the Seller may elect to terminate this agreement by written notice
to the other and upon giving such notice:

  (a)   except for this subclause, clauses 1, 2, 10, 16, 18 and 19 all the
provisions of this Agreement shall lapse and cease to have effect; but     (b)  
neither the lapsing of those provisions nor their ceasing to have effect shall
affect any accrued rights or liabilities of either party in respect of damages
for non-performance of any obligation under this Agreement falling due for
performance prior to such lapse and cessation.

4.5   Contemporaneously with the Buyer using all reasonable endeavours to
procure that the OFT Condition is satisfied, the Buyer shall take such steps as
are, in it sole discretion, reasonable, to enable it to fulfil, satisfy or waive
the Financing Condition on or before the date falling not later than twenty
Business Days following the later of (i) the date on which the OFT Condition is
satisfied and (ii) the date on which Required Financial Information is delivered
to the Buyer, and in any event on or before 14 April 2011 (the Final Long Stop
Date).   4.6   If the OFT Condition has been satisfied, there has been no
Material Adverse Change prior to satisfaction of the OFT Condition but the
Financing Condition is not satisfied by the Final Long Stop Date, the Buyer
irrevocably undertakes to pay the Seller the Termination Fee.   4.7   The Buyer
shall notify the Seller in writing of the fulfilment of the Financing Condition
as soon as reasonably practicable and in any event within 1 Business Day of the
Buyer becoming aware of such fulfilment.   4.8   During the period commencing on
the date of this Agreement and ending on the earlier of the Final Longstop Date
and the Completion Date, the Seller shall and shall procure so far as it is
reasonably able to do so that each relevant member of the Seller’s Group and
each Group Company shall provide, and shall cause their respective directors,
officers and employees to provide, so far as they are each reasonably able to,
in each case upon reasonable notice from the Buyer, and at the Buyer’s cost (but
only to the extent the Seller or any member of the Seller’s Group incurs out of
pocket expenses directly related to the co-operation efforts described below and
in clause 4.9), such reasonable assistance and cooperation (including where
necessary providing appropriate instructions to auditors), including reasonable
access to information and personnel of the Group, during normal office hours,
which is reasonably required for the Buyer to satisfy the Financing Condition
(including the preparation of the Required Financial Information as set out in
clause 4.9 and the preparation of customary proforma financial information for
the 12 month period ended June 30, 2010 and the six month period ended
December 31, 2010) provided that (i) such assistance and cooperation

8



--------------------------------------------------------------------------------



 



    and access to information and personnel of the Group does not unreasonably
interfere with the ongoing operations of any member of the Seller’s Group or any
Group Company or otherwise impair, in any material respect, the ability of any
officer or executive of any member of the Seller’s Group or any Group Company to
carry out their duties to the relevant member of the Seller’s Group or the
relevant Group Company and (ii) the Buyer agrees that it would not be reasonable
to require information considered by the Seller, acting in good faith, to be
commercially sensitive.   4.9   Without limiting the generality of the
provisions of clause 4.8 the Seller shall, and shall procure that each relevant
member of the Seller’s Group shall:

  (a)   use its reasonable endeavours to prepare and furnish by no later than 28
February 2011 audited consolidated financial statements for the annual financial
periods ending December 31, 2008, 2009 and 2010 of the Group (the Required
Financial Information), that in the opinion of the Seller and its auditors have
been prepared in accordance with United States Generally Accepted Accounting
Principles and include such information that in the reasonable opinion of the
Seller and its auditors is required by Regulation S-X under the U.S. Securities
Act of 1933, as amended (the Securities Act), as is customarily included in
either public offerings under the Securities Act or private placements resold
under Rule 144A of the Securities Act, to consummate the offerings of debt
securities; and     (b)   use its reasonable endeavours to procure that the
auditors of the Group provide the Buyer with customary accountants’ comfort or
negative assurance letters and consents relating to financial information of the
Group Companies as reasonably requested by the Buyer.

4.10   The Seller hereby consents, and shall procure that each Group Company
consents, to the use of its respective logo in connection with the Financing.  
4.11   Notwithstanding anything herein to the contrary, the Seller acknowledges
and agrees that the Buyer and any other member of the Buyer’s Group may publicly
disclose the Required Financial Information, other material information
regarding the Group and the transactions contemplated hereby in connection with
the Financing and that any such disclosure shall not be deemed to be a breach of
this Agreement provided that the Buyer shall provide to the Seller drafts of any
public documents containing information regarding the Group which the Buyer
intends to publish and shall afford the Seller not less than two Business Days
to consent to the publication of such documents and shall have obtained such
consent (such consent not to be unreasonably withheld or delayed).   4.12  
Notwithstanding anything in this Agreement to the contrary, neither the Seller
nor prior to Completion any Group Company shall be required to: (i) pay any
commitment or other similar fee or incur any other liability or obligation in
connection with the Financing undertaken to meet the Financing Condition (or any
replacements thereof); or (ii) to indemnify any person in connection with the
Financing undertaken to meet the Financing Condition. For the avoidance of
doubt, Buyer shall reimburse the Seller, the Seller’s Guarantor and each member
of the Group Company for all reasonable out of pocket costs, fees and expenses
incurred in connection with such assistance and cooperation as may be requested
and provided pursuant to clauses 4.8 to 4.11 (inclusive) above.   4.13   The
Buyer shall pay to the Seller an amount equal to the amount which would be
required to indemnify the Seller, each member of the Seller’s Group and each
Group Company against all actions, proceedings, losses, claims, damages,
liabilities, costs, charges and expenses which any of them may suffer or incur
in respect of or arising in connection with the disclosure

9



--------------------------------------------------------------------------------



 



    (including for the avoidance of doubt the inclusion of any information of
Required Financial Information (or any part thereof) in any documentation
relating to any public or private offering or placement of any equity or debt)
by or on behalf of the Buyer or any member of the Buyer’s Group of any
information obtained by the Buyer or any member of the Buyer’s Group pursuant to
the provisions of clauses 4.8 and 4.9, including the Required Financial
Information but only to the extent that such Required Financial Information does
not contain any untrue statement of a material fact or omit to state any
material fact regarding any Group Company necessary in order to make such
Required Financial Information not misleading.   4.14   If any of the Conditions
is not fulfilled, satisfied, or waived by the party entitled to the benefit of
such Condition, or if any of the Conditions ceases to be capable of fulfilment
or satisfaction, on or before the Final Long Stop Date:

  (a)   except for this subclause, clauses 1, 2, 4.6, 10, 16, 18, 19 all the
provisions of this Agreement shall lapse and cease to have effect; but     (b)  
neither the lapsing of those provisions nor their ceasing to have effect shall
affect any accrued rights or liabilities of either party in respect of damages
for non-performance of any obligation under this agreement falling due for
performance prior to such lapse and cessation.

4.15   Subject to the Seller’s right of termination pursuant to the provisions
of clause 4.4, the Buyer may at any time before the time specified in clause 4.2
or 4.5 (as the case may be) by notice to the Seller waive the Conditions or (or
any of them) in whole or in part.   4.16   If the Buyer has not procured the
filing of the OFT Submission on or before 14 January 2011 the Seller shall be
entitled to terminate this Agreement by written notice to the Buyer and upon
giving such notice:

  (a)   except for this subclause, clauses 1, 2, 10, 16, 18 and 19 all the
provisions of this Agreement shall lapse and cease to have effect; but     (b)  
neither the lapsing of those provisions nor their ceasing to have effect shall
affect any accrued rights or liabilities of either party in respect of damages
for non-performance of any obligation under this Agreement falling due for
performance prior to such lapse and cessation provided that if the Seller
terminates this Agreement pursuant to this clause 4.16 the Seller’s only remedy
shall be termination of the Agreement..

5   Purchase Price   5.1   Subject to adjustment in accordance with clause 6 and
schedule 11, the total aggregate consideration for the sale of the Sale Shares
is US$195,000,000 (Purchase Price) less the Promissory Note Amount.   5.2   The
Seller shall provide the Buyer with written notice of the quantum of the
Promissory Note Amount no later than two Business Days before the Completion
Date.   6   Working Capital Adjustment   6.1   It is acknowledged by the parties
that the Purchase Price has been determined on the basis that at Completion the
Actual Working Capital Amount will be not less than the Target Working Capital
Amount. The Purchase Price shall be adjusted following Completion to reflect any
difference between the Actual Working Capital Amount and the Target Working
Capital Amount as follows:

10



--------------------------------------------------------------------------------



 



  (a)   if the Completion Date falls between 14 February 2011 and 28
February 2011 (inclusive) and:

  (i)   the Actual Working Capital Amount is less than GBP19,347,546, the Seller
shall pay to the Buyer an amount in US$ equal to the difference between the
relevant Target Working Capital Amount and the Actual Working Capital Amount;  
  (ii)   the Actual Working Capital Amount is more than GBP21,384,130, the Buyer
shall pay to the Seller an amount in US$ equal to the difference between Actual
Working Capital Amount and the relevant Target Working Capital Amount;     (iii)
  if the Actual Working Capital Amount is greater than the minimum in (i) above
and less than the maximum in (ii) above no payment between the Buyer and the
Seller shall be made pursuant to the provisions of this clause 6 or schedule 11;

  (b)   if the Completion Date falls between 1 March 2011 and 15 March 2011
(inclusive) and:

  (i)   the Actual Working Capital Amount is less than GBP17,919,618, the Seller
shall pay to the Buyer an amount in US$ equal to the difference between the
relevant Target Working Capital Amount and the Actual Working Capital Amount;  
  (ii)   the Actual Working Capital Amount is more than GBP19,805,894, the Buyer
shall pay to the Seller an amount in US$ equal to the difference between Actual
Working Capital Amount and the relevant Target Working Capital Amount;     (iii)
  if the Actual Working Capital Amount is greater than the minimum in (i) above
and less than the maximum in (ii) above no payment between the Buyer and the
Seller shall be made pursuant to the provisions of this clause 6 or schedule 11.

  (c)   if the Completion Date falls between 16 March 2011 and 31 March 2011
(inclusive) and:

  (i)   the Actual Working Capital Amount is less than GBP18,460,247, the Seller
shall pay to the Buyer an amount in US$ equal to the difference between the
relevant Target Working Capital Amount and the Actual Working Capital Amount;  
  (ii)   the Actual Working Capital Amount is more than GBP20,403,431, the Buyer
shall pay to the Seller an amount in US$ equal to the difference between Actual
Working Capital Amount and the relevant Target Working Capital Amount;     (iii)
  if the Actual Working Capital Amount is greater than the minimum in (i) above
and less than the maximum in (ii) above no payment between the Buyer and the
Seller shall be made pursuant to the provisions of this clause 6 or schedule 11.

11



--------------------------------------------------------------------------------



 



  (d)   if the Completion Date falls between 1 April 2011 and 19 April 2011:

  (i)   the Actual Working Capital Amount is less than GBP19,460,247, the Seller
shall pay to the Buyer an amount in US$ equal to the difference between the
relevant Target Working Capital Amount and the Actual Working Capital Amount;  
  (ii)   the Actual Working Capital Amount is more than GBP21,403,431, the Buyer
shall pay to the Seller an amount in US$ equal to the difference between Actual
Working Capital Amount and the relevant Target Working Capital Amount;     (iii)
  if the Actual Working Capital Amount is greater than the minimum in (i) above
and less than the maximum in (ii) above no payment between the Buyer and the
Seller shall be made pursuant to the provisions of this clause 6 or schedule 11.

6.2   Payments pursuant to clause 6.1 shall be converted into US$ at the closing
mid-point rate as quoted by the Financial Times, London edition on the
Completion Date.   6.3   Following Completion the Buyer shall procure that a
draft of the Completion Statement is prepared and delivered to the Seller in
accordance with the provisions of schedule 11. The final form of the Completion
Statement shall be agreed, modified or determined in accordance with the
provisions of part 1 of schedule 11.   6.4   The Buyer or the Seller (as the
case may be) shall pay to the other the amount due pursuant to clause 6.1 no
later than five Business Days after the date on which the Completion Statement
is agreed or determined.   7   Completion   7.1   Completion will take place on
the Completion Date, immediately after the Minority SPA Condition has been
satisfied, fulfilled or waived at the offices of the Seller’s Solicitors or at
any other place and time that the Seller and the Buyer agree in writing.   7.2  
Until Completion the provisions of schedule 10 shall apply.   7.3   At
Completion, the parties shall comply with their respective obligations in
schedule 2 (Completion matters).   7.4   Part 2 of schedule 8 (Tax) applies with
effect from Completion.   7.5   The Buyer is not obliged to complete the
purchase of any of the Sale Shares unless:

  (a)   the purchase of all the Sale Shares is completed simultaneously; and    
(b)   the Seller complies with each of its obligations pursuant to schedule 2.

8   Indebtedness and Guarantees   8.1   The Seller shall procure that on
Completion all indebtedness owing immediately before Completion from the Seller
or any person connected with the Seller to any Group Company is or has been
satisfied in full together with all interest accruing on it up to Completion.

12



--------------------------------------------------------------------------------



 



8.2   The Seller shall procure that on Completion all indebtedness owing
immediately before Completion from any Group Company to any third party, other
than trade indebtedness incurred in the ordinary course of business and amounts
drawn pursuant to the NatWest Facility, is or has been satisfied in full
together with all interest accruing on it up to Completion. The Seller shall pay
to the Buyer an amount equal to the amount which would be required to indemnify
the Buyer and each Group Company against all actions, proceedings, losses,
claims, damages, liabilities, costs, charges and expenses which any of them may
suffer or incur following Completion in respect of any indebtedness owing
immediately before Completion from any Group Company to any third party, other
than trade indebtedness incurred, and amounts drawn pursuant to the NatWest
Facility, in each case in the ordinary course of business.   8.3   The parties
acknowledge that the Purchase Price has been agreed on the basis that no
indebtedness of any kind (whether or not then presently payable) will be owing
immediately after Completion by any Group Company to the Seller, any person
connected with the Seller or any third party (excluding for the avoidance of
doubt indebtedness incurred in the ordinary course of trading to suppliers and
any amounts drawn under the NatWest Facility in the ordinary course).   8.4   If
it is established at any time after Completion that any indebtedness of any kind
(whether or not then presently payable) other than the Promissory Note Amount
was owing on Completion by any Group Company to the Seller or any person
connected with the Seller, then the Seller shall procure that the Seller or
person connected with the Seller to which that indebtedness is owing shall waive
that indebtedness by executing a deed of waiver in such form as the Buyer shall
reasonably require or, if that is not permissible or practicable, shall procure
that such indebtedness is discharged or otherwise eliminated at no cost to any
member of the Buyer’s Group or any Group Company..   8.5   The Seller shall:

  (a)   procure that on Completion each Group Company is released from all
guarantees and indemnities given by that Group Company in respect of any
liability or obligation of the Seller or any person connected with the Seller.  
  (b)   pay to the Buyer an amount equal to the amount which would be required
to indemnify the Buyer and each Group Company against all actions, proceedings,
losses, claims, damages, liabilities, costs, charges and expenses which any of
them may suffer or incur following Completion in respect of any claim made under
any of the guarantees and indemnities referred to in clause 8.5(a).

8.6   The Buyer shall:

  (a)   procure that on Completion or as soon as practicable the Seller and each
member of the Seller’s Group is released from all guarantees and indemnities
given by such member of the Seller’s Group in respect of any liability or
obligation of a Group Company which are identified in Data Room documents 3.6.4,
3.6.9 and 3.6.12.     (b)   pay to the Seller an amount equal to the amount
which would be required to indemnify the Seller and each other member of the
Seller’s Group against all actions, proceedings, losses, claims, damages,
liabilities, costs, charges and expenses which any of them may suffer or incur
in respect of any claim made under any of the guarantees and indemnities
referred to in clause 8.6(a).

13



--------------------------------------------------------------------------------



 



9   Warranties   9.1   The Seller warrants to the Buyer in the terms of the
Warranties at the date of this Agreement.   9.2   Save as provided in clause
9.3, except where expressly stated or where the context otherwise requires in
schedule 3, each of the Warranties shall be deemed repeated at the date of this
Agreement by the Seller in relation to each Group Company and any reference in
schedule 3 to the Company shall be deemed to be a reference to each Group
Company.   9.3   Save in relation to warranty 8 (Information Technology), 9
(Intellectual Property) and 14.3 (Group Companies) the Warranties shall not be
given, or deemed repeated pursuant to the provision of clause 9.2, in relation
to Parker Fox or the Parker Fox Business and Assets (or any part of them) and
accordingly no reference in schedule 3 to the Company, Group Company or Group
(or any other reference which might otherwise be deemed to be a reference to
Parker Fox) shall be deemed to be a reference to Parker Fox or the Parker Fox
Business and Assets (or any part of them) save where such term is used in
warranties 8 (Information Technology), 9 (Intellectual Property) or 14.3 (Group
Companies).   9.4   The Warranties are qualified to the extent of those matters
fairly disclosed in the Disclosure Letter.   9.5   Any Warranty which is
qualified as being given “so far as the Seller is aware” or “to the best of the
knowledge, information and belief of the Seller” or qualified by any similar
expression, is deemed to have been given after reasonable enquiry of John Davis,
Kirsty Auchincloss, Iain McKenzie, David Hughes, Raj Singh and Emma Steeley at
the date of this Agreement.   9.6   Each Warranty is to be construed as a
separate and independent warranty and, save as provided otherwise in this
Agreement, will not be limited by reference to any other Warranty.   9.7  
Neither the Warranties, nor any rights or remedies in respect of them, will be
extinguished or affected by Completion.   9.8   The Seller also hereby warrants
to the Buyer that the terms so warranted by it pursuant to clause 9.1 in respect
of the Warranties set out in paragraphs 14.6 and 15 (in respect of the Seller
only) shall be deemed repeated immediately before Completion with reference to
the facts and circumstances then prevailing.   9.9   Any payment made by the
Seller in respect of a Claim shall, to the maximum extent possible, be deemed to
be a reduction in the Purchase Price.   10   Limitations on the Seller’s
liability   10.1   The liability of the Seller pursuant to this Agreement is
subject to the provisions of schedule 4 (Limitations on the Seller’s liability).
  10.2   The provisions of schedule 4 (Limitations on the Seller’s liability)
will not apply to any claim insofar as it results from the fraud of the Seller.
  11   Buyer’s Warranties   11.1   The Buyer warrants to the Seller in the terms
of the Buyer’s Warranties as at the date of this Agreement.

14



--------------------------------------------------------------------------------



 



11.2   The Buyer also hereby warrants to the Seller that the terms so warranted
by it pursuant to clause 11.1 shall be deemed repeated immediately before
Completion with reference to the facts and circumstances then prevailing.   12  
Restrictive Covenants   12.1   In this clause 12, unless the context otherwise
requires:       Restricted Area means the United Kingdom       Restricted Period
the period of three years commencing on the Completion Date       Restricted
Services means single drawdown (non-revolving), single repayment, pay day loans
originated over the internet regardless of the repayment medium       Senior
Individual means John Davis, Kirsty Auchincloss, Tim Trailer, Raj Singh, Emma
Steeley, Nigel Rheam and Peter Trubshaw   12.2   The Seller undertakes to the
Buyer and each Group Company that, without the prior written consent of the
Buyer, the Seller shall not, and no member of the Seller’s Group shall, within
the Restricted Period, whether alone or jointly, and whether as principal or
agent, with or for or on behalf of another and whether directly or indirectly:

  (a)   carry on or be engaged or employed in or concerned in or (except as the
owner for investment of securities dealt in on a recognised investment exchange
(as defined by section 285 of the Financial Services and Markets Act 2000) and
not exceeding 5% in nominal value of the securities of the relevant class) be
interested in any business which is, or is about to be, engaged in the supply of
the Restricted Services in the Restricted Area in competition with the Business
at that time;     (b)   employ or engage any Senior Individual whilst they are
employed by any member of the Buyer’s Group or induce such person to leave the
service of any member of the Buyer’s Group.

12.3   The restriction in clause 12.2(a) shall not operate to prohibit any
acquisitions and subsequent operation and trading of any company and/or business
(Subsequent Acquisition) by any member of the Seller’s Group where the acquired
company and/or business carries on or is engaged, concerned or interested in the
provision of Restricted Services in the Restricted Area (and the provision of
such Restricted Services in the Restricted Area represents, at the time of
acquisition, 15% or less of the acquired company’s and/or business’ turnover). A
Subsequent Acquisition includes:

  (a)   the related acquisition of both a business and assets and/or shares in a
company or other corporate entity; and/or     (b)   a number of related
acquisitions of businesses and assets and/or shares in a company or other
corporate entity,

    and in each case the acquisition(s) shall be treated as a single acquisition
for the purposes of assessing whether or not the 15% threshold has been reached.
  12.4   The restriction in clause 12.2(b) shall not operate to prohibit the
publication of a bona fide general recruitment advertisement which is not, in
its terms or by way of the extent or mode of its publication, directed solely or
principally at Senior Individuals and any such publication shall not be a breach
of clause 12.2(b).

15



--------------------------------------------------------------------------------



 



13   Post-Completion matters   13.1   The Seller shall for so long as it remains
the registered holder of any of the PUK Shares after Completion hold those PUK
Shares with all rights and benefits attaching or accruing to them on or after
the date of this Agreement as bare trustee for the Buyer absolutely.   13.2  
The Seller shall after Completion and until such time as the Buyer is registered
as the holder of the MEM Holdings Shares hold the MEM Holdings Shares with all
rights and benefits attaching or accruing to them on or after the date of this
Agreement as bare trustee for the Buyer absolutely.   13.3   Each party shall
execute or, so far as it is able, procure the execution of all documents and/or
do or, so far as it is able, procure the doing of all acts and things that the
other party reasonably requires after Completion to give effect to the
provisions of this Agreement and any other Transaction Document provided that
nothing in this clause shall oblige the Seller to pay stamp duty or SDRT in
respect of the transfer of the Sale Shares pursuant to this Agreement.   13.4  
During the period of seven years from Completion, the Buyer shall and shall
procure that all members of the Buyer’s Group and each Group Company shall, so
far as they are each able and upon reasonable notice from the Seller, give such
assistance, supply or procure to be supplied such papers and information, and
permit access to such of the accounting and other records of each Group Company
as the Seller may reasonably request so as to enable the Seller (or any member
of the Seller’s Group) to comply with such accounting, regulatory or statutory
requirements as may be applicable to the Seller or any member of the Seller’s
Group.   14   Seller’s Guarantee   14.1   The Seller’s Guarantor unconditionally
and irrevocably:

  (a)   guarantees to the Buyer the payment when due of all amounts payable by
the Seller under or pursuant to this Agreement;     (b)   undertakes to procure
that the Seller will perform when due all its obligations under or pursuant to
this Agreement;     (c)   agrees that if and each time that the Seller fails to
make any payment when it is due under or pursuant to this Agreement, the
Seller’s Guarantor shall on demand (without requiring the Buyer or any Group
Company first to take steps against the Seller or any other person) pay that
amount to the Buyer as if it were the principal obligor in respect of that
amount; and     (d)   agrees as if it were the principal obligor to indemnify
the Buyer against all losses and damages sustained by the Buyer or any Group
Company flowing from any non-payment or default of any kind by the Seller under
or pursuant to this Agreement.

14.2   The Seller’s Guarantor’s obligations under this clause will not be
affected by:

  (a)   any time or indulgence granted to, or composition with, the Seller or
any other person;     (b)   any intermediate payment or settlement of account or
by any change in the constitution or control of, or the insolvency of, or
bankruptcy, winding-up or analogous proceedings relating to the Seller;

16



--------------------------------------------------------------------------------



 



  (c)   the taking, variation, renewal or release of, or neglect to perfect or
enforce this agreement, or any right, guarantee, remedy or security from or
against the Seller or any other person;     (d)   any variation or change to the
terms of this agreement; or     (e)   any unenforceability or invalidity of any
obligation of the Seller, so that this Agreement shall be construed as if there
were no such unenforceability or invalidity;

    provided, however, neither the Buyer nor any member of the Buyer’s Group
shall have any greater rights against the Seller’s Guarantor than they have
against the Seller under this Agreement.   14.3   Until all amounts which may be
or become payable under this agreement have been irrevocably paid in full, the
Seller’s Guarantor shall not as a result of this agreement or any payment or
performance under this agreement be subrogated to any right or security of the
Buyer or claim or prove in competition with the Buyer or any Group Company
against the Seller or any other person or claim any right of contribution,
set-off or indemnity.   14.4   The Seller’s Guarantor will not take or hold any
security from the Seller in respect of this Agreement and any such security
which is held in breach of this provision will be held by the Seller’s Guarantor
in trust for the Buyer.   14.5   The provisions of this clause may with the
prior written consent of the Buyer and, subject to paragraph (b) below, be
enforced by any Group Company against the Seller’s Guarantor under the Contracts
(Rights of Third Parties) Act 1999.

  (a)   No Group Company shall have any greater rights against the Seller’s
Guarantor than they have against the Seller under this agreement.     (b)   The
provisions of this clause may be varied or terminated by agreement between the
Seller and the Buyer (and the Buyer may also release or compromise in whole or
in part any liability in respect of rights or claims contemplated by this
clause) without the consent of any Group Company.

14.6   The Seller’s Guarantor must reimburse the Buyer and each Group Company
for all legal and other costs (including VAT to the extent irrecoverable)
incurred by the Buyer or that Group Company in connection with the enforcement
of the Seller’s Guarantor’s obligations under this Agreement.   14.7   The
Seller’s Guarantor warrants to the Buyer that:

  (a)   it has the power to execute and deliver this Agreement and to perform
its obligations under it and has taken all action necessary to authorise such
execution and delivery and the performance of such obligations;     (b)   this
Agreement constitutes its legal, valid and binding obligations enforceable
against it in accordance with its terms;     (c)   the execution and delivery by
the Seller’s Guarantor of this Agreement and the performance of its obligations
under it do not and will not violate or conflict with or constitute a default
under any law, rule or regulation applicable to it, any provisions of its
constitutional documents, any order or judgment of any court or other agency or
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets; and

17



--------------------------------------------------------------------------------



 



  (d)   all authorisations from, and all notices or filings with, any
governmental or other authority that are necessary to enable the Seller’s
Guarantor to execute, deliver and perform its obligations under this Agreement
have been obtained or made (as the case may be) and are in full force and effect
and all conditions of each such authorisation have been complied with;     (e)  
no order has been made and no resolution has been proposed or passed for the
winding up of or for a provisional liquidator to be appointed in respect of the
Seller’s Guarantor and no petition has been presented for the purpose of winding
up the Seller’s Guarantor;     (f)   no administration order has been made in
respect of the Seller’s Guarantor and no petition or other application to the
court for such an order has been presented or made and no administrator has been
appointed (or notice of intention so to appoint filed in court) in respect of
the Seller’s Guarantor;     (g)   no receiver (which expression shall include an
administrative receiver) has been appointed in respect of the Seller’s Guarantor
or in respect of all or any material part of the Seller’s Guarantor’s assets;  
  (h)   no voluntary arrangement has been proposed under section 1 of the
Insolvency Act 1986 in respect of the Seller’s Guarantor;     (i)   no distress,
execution or other process has been levied or threatened in respect of any of
the Seller’s Guarantor’s assets;     (j)   No event analogous to any of the
circumstances mentioned in any of the foregoing sub-paragraphs 14.7(e) to
14.7(i) has occurred in relation to the Seller’s Guarantor outside England.

15   Buyer’s Guarantee   15.1   The Buyer’s Guarantor unconditionally and
irrevocably:

  (a)   guarantees to the Seller the payment when due of all amounts payable by
the Buyer under or pursuant to this Agreement;     (b)   undertakes to procure
that the Buyer will perform when due all its obligations under or pursuant to
this Agreement;     (c)   agrees that if and each time that the Buyer fails to
make any payment when it is due under or pursuant to this Agreement, the Buyer’s
Guarantor shall on demand (without requiring the Seller or any member of the
Seller’s Group first to take steps against the Buyer or any other person) pay
that amount to the Seller as if it were the principal obligor in respect of that
amount; and     (d)   agrees as if it were the principal obligor to indemnify
the Seller against all losses and damages sustained by the Seller or any member
of the Seller’s Group flowing from any non-payment or default of any kind by the
Buyer under or pursuant to this Agreement.

15.2   The Buyer’s Guarantor’s obligations under this clause will not be
affected by:

  (a)   any time or indulgence granted to, or composition with, the Buyer or any
other person;

18



--------------------------------------------------------------------------------



 



  (b)   any intermediate payment or settlement of account or by any change in
the constitution or control of, or the insolvency of, or bankruptcy, winding-up
or analogous proceedings relating to the Buyer;     (c)   the taking, variation,
renewal or release of, or neglect to perfect or enforce this agreement, or any
right, guarantee, remedy or security from or against the Buyer or any other
person;     (d)   any variation or change to the terms of this agreement; or    
(e)   any unenforceability or invalidity of any obligation of the Buyer, so that
this Agreement shall be construed as if there were no such unenforceability or
invalidity;

    provided, however, neither the Seller nor any member of the Seller’s Group
shall have any greater rights against the Buyer’s Guarantor than they have
against the Buyer under this Agreement..   15.3   Until all amounts which may be
or become payable under this agreement have been irrevocably paid in full, the
Buyer’s Guarantor shall not as a result of this agreement or any payment or
performance under this agreement be subrogated to any right or security of the
Seller or claim or prove in competition with the Seller or any Group Company
against the Buyer or any other person or claim any right of contribution,
set-off or indemnity.   15.4   The Buyer’s Guarantor will not take or hold any
security from the Buyer in respect of this Agreement and any such security which
is held in breach of this provision will be held by the Buyer’s Guarantor in
trust for the Seller.   15.5   The provisions of this clause may with the prior
written consent of the Seller and, subject to paragraph (b) below, be enforced
by any member of the Seller’s Group against the Buyer’s Guarantor under the
Contracts (Rights of Third Parties) Act 1999.

  (a)   No member of the Seller’s Group shall have any greater rights against
the Buyer’s Guarantor than they have against the Buyer under this agreement.    
(b)   The provisions of this clause may be varied or terminated by agreement
between the Seller and the Buyer (and the Seller may also release or compromise
in whole or in part any liability in respect of rights or claims contemplated by
this clause) without the consent of any member of the Seller’s Group.

15.6   The Buyer’s Guarantor must reimburse the Seller and each member of the
Seller’s Group for all legal and other costs (including VAT to the extent
irrecoverable) incurred by the Seller or that member of the Seller’s Group in
connection with the enforcement of the Buyer’s Guarantor’s obligations under
this Agreement.   15.7   The Buyer’s Guarantor warrants to the Seller that:

  (a)   it has the power to execute and deliver this Agreement and to perform
its obligations under it and has taken all action necessary to authorise such
execution and delivery and the performance of such obligations;     (b)   this
Agreement constitutes its legal, valid and binding obligations enforceable
against it in accordance with its terms;     (c)   the execution and delivery by
the Buyer’s Guarantor of this Agreement and the performance of its obligations
under it do not and will not violate or conflict with or

19



--------------------------------------------------------------------------------



 



      constitute a default under any law, rule or regulation applicable to it,
any provisions of its constitutional documents, any order or judgment of any
court or other agency or government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets; and    
(d)   all authorisations from, and all notices or filings with, any governmental
or other authority that are necessary to enable the Buyer’s Guarantor to
execute, deliver and perform its obligations under this Agreement have been
obtained or made (as the case may be) and are in full force and effect and all
conditions of each such authorisation have been complied with.     (e)   no
order has been made and no resolution has been proposed or passed for the
winding up of or for a provisional liquidator to be appointed in respect of the
Buyer’s Guarantor and no petition has been presented for the purpose of winding
up the Buyer’s Guarantor;     (f)   no administration order has been made in
respect of the Buyer’s Guarantor and no petition or other application to the
court for such an order has been presented or made and no administrator has been
appointed (or notice of intention so to appoint filed in court) in respect of
the Buyer’s Guarantor;     (g)   no receiver (which expression shall include an
administrative receiver) has been appointed in respect of the Buyer’s Guarantor
or in respect of all or any material part of the Buyer’s Guarantor’s assets;    
(h)   no voluntary arrangement has been proposed under section 1 of the
Insolvency Act 1986 in respect of the Buyer’s Guarantor;     (i)   no distress,
execution or other process has been levied or threatened in respect of any of
the Buyer’s Guarantor’s assets;     (j)   No event analogous to any of the
circumstances mentioned in any of the foregoing sub-paragraphs 15.7(e) to
15.7(i) has occurred in relation to the Buyer’s Guarantor outside England.

16   Confidentiality   16.1   In this clause 16, the following expressions have
the meanings given to them:       Confidential Information means information
relating to the terms and provisions of, and negotiations leading to, this
Agreement and the other Transaction Documents.   16.2   Subject to clause 16.4
and 18.4 (Announcements), the Buyer undertakes to the Seller (for itself and as
trustee for each member of the Seller’s Group) that it shall not (and shall
procure that no member of the Buyer’s Group (including each Group Company)
shall) at any time directly or indirectly, whether by himself/itself, his/its
employees or agents or otherwise howsoever without the consent of the Seller
use, whether on its own behalf or on behalf of any other person, or divulge to
any other person, any Confidential Information.   16.3   Subject to clause 16.4
and 18.4 (Announcements), the Seller undertakes to the Buyer (for itself and as
trustee for each member of the Buyer’s Group) that it shall not (and shall
procure that no member of the Seller’s Group shall) at any time directly or
indirectly, whether by himself/itself, his/its employees or agents or otherwise
howsoever without the consent of the

20



--------------------------------------------------------------------------------



 



    Buyer use, whether on its own behalf or on behalf of any other person, or
divulge to any other person, any Confidential Information.   16.4   The
restrictions in clauses 16.2 and 16.3 will not apply:

  (a)   in respect of any Confidential Information which is in or becomes part
of the public domain, other than through a breach of the obligations of
confidentiality set out in this Agreement;     (b)   to the extent that the
Buyer and/or the Seller (as the case may be) is required to disclose
Confidential Information by any applicable law or regulatory body or the rules
of any Authority provided that, the Buyer or the Seller (as the case may be)
shall, where practicable and lawful to do so, promptly notify the other of the
requirement to disclose and shall co-operate with the other party regarding the
timing and content of such disclosure and any action the other party may
reasonably elect to take to challenge the validity of such requirement; or    
(c)   to the disclosure of Confidential Information to an adviser for the
purposes of advising the Buyer and/or the Seller (as the case may be) in
connection with the transaction contemplated by this Agreement provided that
such disclosure is necessary for these purposes and is on the basis that clause
16.2 or 16.3 (as appropriate) applies to such disclosure.

16.5   The Seller and the Seller’s Guarantor shall and shall procure that if,
after Completion, any member of the Seller’s Group holds confidential
information relating to the Business or any Group Company (Target Confidential
Information), such Target Confidential Information shall be kept confidential
and the Seller shall and shall procure that any member of the Seller’s Group
shall to the extent reasonably practicable and as soon as reasonably practicable
deliver such Target Confidential Information to the Buyer or destroy it, in each
case without retaining copies save that:

  (a)   the Seller shall be permitted to retain and use, provided it is kept
confidential, any Target Confidential Information or copies of Target
Confidential Information to the extent to which it relates to, or includes or
incorporates information relating to the business of the Seller’s Group and
cannot reasonably be extracted (including without limitation, any documents,
deeds or agreements under which any member of the Seller’s Group has continuing
rights, obligations or liabilities) and the Seller shall not be required to
deliver such information to the Buyer;     (b)   the Seller shall be permitted
to retain and use any know-how which, prior to the date of this Agreement, has
been shared by Group Companies with other members of the Seller’s Group relating
to the operation and management of a pay day lending business;     (c)   in
respect of electronically held data, the obligation to return or destroy Target
Confidential Information shall be an obligation to use all reasonable endeavours
to return or destroy such data, but shall not require the return or destruction
of such data to the extent it exists as part of routine back-up procedures
provided that any such retained Target Confidential Information is kept
confidential;     (d)   the provisions of clause 16.5 shall not apply in respect
of any Target Confidential Information which is in or becomes part of the public
domain, other than through a breach of the obligations of confidentiality set
out in this Agreement;

21



--------------------------------------------------------------------------------



 



  (e)   the provisions of clause 16.5 shall not apply to the extent that the
Seller is required to retain or disclose Target Confidential Information by any
applicable law or regulatory body or the rules of any Authority provided that
any Target Confidential Information retained pursuant to this paragraph will be
kept confidential;     (f)   the provisions of clause 16.5 shall not apply to
the disclosure of Target Confidential Information to an adviser for the purposes
of advising the Seller in connection with the transaction contemplated by this
Agreement, provided that any such adviser has first agreed to keep confidential
any Target Confidential Information disclosed to it.

16.6   The Buyer and the Buyer’s Guarantor shall and shall procure that if this
Agreement is not completed in accordance with its terms and any member of the
Buyer’s Group holds confidential information relating to the Business or any
Group Company, including all material in the Data Room and all Evaluation
Material as defined in the Confidentiality Agreement dated 13 July 2010 (Target
Confidential Information), such Target Confidential Information shall be kept
confidential and the Buyer shall and shall procure that any member of the
Buyer’s Group shall to the extent reasonably practicable and as soon as
reasonably practicable deliver such Target Confidential Information to the
Seller or destroy it, in each case without retaining copies save that :

  (a)   in respect of electronically held data, the obligation to return or
destroy Target Confidential Information shall be an obligation to use all
reasonable endeavours to return or destroy such data, but shall not require the
return or destruction of such data to the extent it exists as part of routine
back-up procedures provided that any such retained Target Confidential
Information is kept confidential and is not used by the any member of the
Buyer’s Group;     (b)   the provisions of clause 16.6 shall not apply in
respect of any Target Confidential Information which is in or becomes part of
the public domain, other than through a breach of the obligations of
confidentiality set out in this Agreement;     (c)   the provisions of clause
16.6 shall not apply to the extent that the Buyer is required to retain or
disclose Target Confidential Information by any applicable law or regulatory
body or the rules of any Authority provided that any Target Confidential
Information retained pursuant to this paragraph will be kept confidential; and  
  (d)   the provisions of clause 16.6 shall not apply to the disclosure of
Target Confidential Information to an adviser for the purposes of advising the
Buyer in connection with the transaction contemplated by this Agreement provided
that any such adviser has first agreed to keep confidential any Target
Confidential Information disclosed to it.

    The Buyer further undertakes to the Seller (for itself and as trustee for
each member of the Seller’s Group) that if this Agreement is not completed in
accordance with its terms it shall not (and shall procure that no member of the
Buyer’s Group shall) at any time directly or indirectly, whether by
himself/itself, his/its employees or agents or otherwise howsoever use, whether
on its own behalf or on behalf of any other person, any Target Confidential
Information.   16.7   The Seller and the Seller’s Guarantor shall and shall
procure that if this Agreement is not completed in accordance with its terms and
any member of the Seller’s Group holds confidential information relating to the
Buyer or the Buyer’s Group (Buyer Confidential Information), such Buyer
Confidential Information shall be kept confidential and the Seller shall and
shall procure that any member of the Seller’s Group shall to the extent
reasonably

22



--------------------------------------------------------------------------------



 



    practicable and as soon as reasonably practicable deliver such Buyer
Confidential Information to the Buyer or destroy it, in each case without
retaining copies save that:

  (a)   in respect of electronically held data, the obligation to return or
destroy Buyer Confidential Information shall be an obligation to use all
reasonable endeavours to return or destroy such data, but shall not require the
return or destruction of such data to the extent it exists as part of routine
back-up procedures provided that any such retained Buyer Confidential
Information is kept confidential and is not used by the any member of the
Seller’s Group;     (b)   the provisions of clause 16.7 shall not apply in
respect of any Buyer Confidential Information which is in or becomes part of the
public domain, other than through a breach of the obligations of confidentiality
set out in this Agreement;     (c)   the provisions of clause 16.7 shall not
apply to the extent that the Seller is required to retain or disclose Buyer
Confidential Information by any applicable law or regulatory body or the rules
of any Authority provided that any Buyer Confidential Information retained
pursuant to this paragraph will be kept confidential; and     (d)   the
provisions of clause 16.7 shall not apply to the disclosure of Buyer
Confidential Information to an adviser for the purposes of advising the Seller
in connection with the transaction contemplated by this Agreement provided that
any such adviser has first agreed to keep confidential any Target Confidential
Information disclosed to it.

    The Seller further undertakes to the Buyer (for itself and as trustee for
each member of the Buyer’s Group) that if this Agreement is not completed in
accordance with its terms it shall not (and shall procure that no member of the
Seller’s Group shall) at any time directly or indirectly, whether by
himself/itself, his/its employees or agents or otherwise howsoever use, whether
on its own behalf or on behalf of any other person, any Buyer Confidential
Information.   17   Payments   17.1   Any amounts payable to the Seller pursuant
to this Agreement must be paid by electronic funds transfer for same day value
into the following account of the Seller’s Solicitors (or any other account that
may be notified to the Buyer in writing by the Seller for this purpose from time
to time):

     
Account name:
  Addleshaw Goddard LLP General USD Account
Name of bank:
  Royal Bank of Scotland
Bank address:
  St Ann Street, Manchester M60 2SS
Sort code:
  16-00-02
Account number:
  AGCLUSAC-USDC
 
  IBAN GB08 RBOS 1663 0000 3465 55
 
  SWIFT RBOS GB2L

17.2   The Seller’s Solicitors are irrevocably authorised by the Seller to
receive any amount payable to the Seller and receipt of any amount in any
account provided by clause 17.1 will be a valid discharge for the Buyer for the
amount.   18   General   18.1   Process Agents

23



--------------------------------------------------------------------------------



 



  (a)   The Seller’s Guarantor hereby appoints CompuCredit UK Limited of 3rd
Floor Pegler Way Crawley Sussex RH11 7AF as its process agent to receive on its
behalf service of process in any proceedings in England. Such service shall be
deemed complete on the delivery to the process agent (whether or not it is
forwarded to and received by the Seller’s Guarantor). If the process agent
ceases to act, or becomes incapable of acting, or the process agent no longer
has an address in England, the Seller’s Guarantor agrees to appoint a substitute
process agent who has an address in England and to deliver a copy of the new
process agent’s acceptance of that appointment to the Buyer within 30 days of
that appointment.     (b)   The Seller hereby appoints CompuCredit UK Limited of
3rd Floor Pegler Way Crawley Sussex RH11 7AF as its process agent to receive on
its behalf service of process in any proceedings in England. Such service shall
be deemed complete on the delivery to the process agent (whether or not it is
forwarded to and received by the Seller). If the process agent ceases to act, or
becomes incapable of acting, or the process agent no longer has an address in
England, the Seller agrees to appoint a substitute process agent who has an
address in England and to deliver a copy of the new process agent’s acceptance
of that appointment to the Buyer within 30 days of that appointment.     (c)  
The Buyer’s Guarantor hereby appoints the Buyer as its process agent to receive
on its behalf service of process in any proceedings in England. Such service
shall be deemed complete on the delivery to the process agent (whether or not it
is forwarded to and received by the Buyer’s Guarantor). If the process agent
ceases to act, or becomes incapable of acting, or the process agent no longer
has an address in England, the Buyer’s Guarantor agrees to appoint a substitute
process agent who has an address in England and to deliver a copy of the new
process agent’s acceptance of that appointment to the Buyer within 30 days of
that appointment.

18.2   Notices:

  (a)   Any notice under this Agreement will be effective only if it is in
writing. Notices given by e-mail or any other form of non-permanent display will
not be effective, even if actually given.     (b)   References to a notice under
this Agreement include any notice, claim, demand or other document to be
delivered to any party in connection with this Agreement or any dispute arising
in connection with this Agreement.     (c)   Any notice under this Agreement
must be in English.     (d)   Notice details for the parties are as follows:

  (i)   in the case of the Seller, to the Seller’s Process agent with a copy to:

     
Address:
  CompuCredit International Holdings B.V.
 
  c/o Equity Trust Co. N.V.
 
  Strawinskylaan 3105
 
  1077 ZX Amsterdam
 
  The Netherlands
 
   
Fax:
  +31-(0)20-406 4555

24



--------------------------------------------------------------------------------



 



     
Attention:
  The Directors
 
   
and:
   
 
   
 
  CompuCredit Holdings Corporation
 
   
Address:
  5 Concourse Parkway N.E.
 
  Suite 400
 
  Atlanta, GA 30328
 
   
Fax:
  +1 770 870 5110
 
   
Attention:
  General Counsel

  (ii)   in the case of the Seller’s Guarantor to the Seller’s Guarantor’s
Process agent with a copy to:

     
Address:
  CompuCredit Holdings Corporation
 
  5 Concourse Parkway N.E.
 
  Suite 400
 
  Atlanta, GA 30328
Fax:
  +1 770 870 5110
 
   
Attention:
  General Counsel

  (iii)   in the case of the Seller’s Process Agent:

     
Address:
  3rd Floor Shaw House Pegler Way
 
  Crawley Sussex TH11 7AF
 
   
Fax:
  01293 228703
 
   
Attention:
  David Rodwell
 
   
with a copy to:
   
 
   
CompuCredit Holdings Corporation
   
5 Concourse Parkway N.E.
   
Suite 400
   
Atlanta, GA 30328
   
Fax: +1 770 870 5110
   
 
   
Attention: General Counsel
   

  (iv)   in the case of the Seller’s Guarantor’s Process Agent:

     
Address:
  3rd Floor Shaw House Pegler
 
  Way Crawley Sussex RH11 7AF
 
   

25



--------------------------------------------------------------------------------



 



     
Fax:
  01293 228703  
Attention:
  David Rodwell
 
   
with a copy to:
   
 
   
CompuCredit Holdings Corporation
5 Concourse Parkway N.E.
   
Suite 400
   
Atlanta, GA 30328
   
Fax: +1 770 870 5110
     
Attention: General Counsel
   

  (v)   in the case of the Buyer

     
Address:
  Castlebridge Office Village
 
  Kirtley Drive, Castle Marina
 
  Nottingham NG7 1LD
 
   
Fax:
  0115 934 7444
 
   
Attention:
  Silvio Piccini, Managing Director
 
   
with a copy to:
  Dollar Financial Group, Inc.
 
   
Address:
  1436 Lancaster Avenue, Suite 300
 
  Berwyn, PA 19312
 
   
Fax:
  +1 610 644 4842
 
   
Attention:
  General Counsel

  (vi)   in the case of the Buyer’s Guarantor to the Buyer’s Guarantor’s Process
Agrent with a copy to:

     
Address:
  1436 Lancaster Avenue, Suite 300
 
  Berwyn, PA 19312
 
   
Fax:
  +1 610 644 4842
 
   
Attention:
  General Counsel

  (vii)   in the case of the Buyer’s Guarantor’s Process Agent:

     
Address:
  Castlebridge Office Village
 
  Kirtley Drive, Castle Marina
 
  Nottingham NG7 1LD

26



--------------------------------------------------------------------------------



 



     
Fax:
  0115 934 7444
 
   
Attention:
  Silvio Piccini, Managing Director

      A party may change its notice details for the purpose of this clause 18.1
by giving notice to all the other parties in accordance with this clause 18.1.  
  (e)   In proving the giving of a notice, it will be conclusive evidence to
prove:

  (i)   if delivered by hand, that it was left at the relevant address;     (ii)
  if sent by post, that it was properly addressed and posted; or     (iii)   if
sent by fax, that a fax transmission report was obtained by the sender
confirming the fax transmission to the relevant number,     (iv)   in each case
in accordance with the relevant details set out above.

  (f)   In the absence of evidence of earlier receipt, if a notice is:

  (i)   delivered by hand:

  (A)   between 9.00 am and 5.00 pm (such time being determined by reference to
the location of the recipient) on a Business Day (such time period being
referred to as within Business Hours), it will be deemed received when so
delivered; or     (B)   outside Business Hours, it will be deemed received at
9.00 am (such time being determined by reference to the location of the
recipient) on the next Business Day after the time of delivery;

  (ii)   sent by post:

  (A)   on a Business Day, it will be deemed received at 9.00 am (such time
being determined by reference to the location of the recipient) time on the
second Business Day after the day on which it was posted; or     (B)   not on a
Business Day, it will be deemed received at 9.00 am (such time being determined
by reference to the location of the recipient) on the third Business Day after
the day on which it was posted; or

  (iii)   sent by fax:

  (A)   during Business Hours (being determined by reference to the location of
the recipient), it will be deemed received when so delivered; or     (B)  
outside Business Hours (being determined by reference to the location of the
recipient), it will be deemed received at 9.00 am (such time being determined by
reference to the location of the recipient) on the next Business Day after the
time that the fax was sent to the relevant number.

27



--------------------------------------------------------------------------------



 



18.3   Assignment and third party rights:

  (a)   Subject to sub-clauses (b), (c) and (d) below, no right or obligation
arising under this Agreement or any other Transaction Document may be assigned,
transferred or otherwise disposed of, in whole or in part, without the prior
written agreement of the other parties and provided that the liability of the
Seller is not thereby increased.     (b)   The Seller may assign the benefit of
this Agreement to any member of the Seller’s Group. However, the assignee will
only be entitled to enforce the benefit assigned to it while it remains a member
of the Seller’s Group. Before the assignee ceases to be a member of the Seller’s
Group, the Seller shall procure that the assignee reassigns the benefit that has
been assigned to it under this clause to the Seller (or another member of the
Seller’s Group).     (c)   The Buyer may assign the benefit of this Agreement to
any member of the Buyer’s Group. However, the assignee will only be entitled to
enforce the benefit assigned to it while it remains a member of the Buyer’s
Group. Before the assignee ceases to be a member of the Buyer’s Group, the Buyer
shall procure that the assignee reassigns the benefit that has been assigned to
it under this clause to the Buyer (or another member of the Buyer’s Group).    
(d)   If there is an assignment or encumbrance by a party as permitted by this
clause 18.3, the amount of loss or damage recoverable by the assignee or
encumbrancer will be calculated as if that person had been originally named as a
party to this Agreement.     (e)   A party shall immediately give the other
parties notice of any action taken by it in accordance with this clause 18.3.  
  (f)   References in this Agreement to a party will, except where the context
requires otherwise, include its successors in title and permitted assignees.    
(g)   Unless this Agreement expressly states otherwise:

  (i)   a person who is not a party to this Agreement has no right to enforce
any of its terms under the Contracts (Rights of Third Parties) Act 1999; and    
(ii)   if a person who is not a party to this Agreement is stated to have the
right to enforce any of its terms under the Contracts (Rights of Third Parties)
Act 1999, the parties may rescind or vary this Agreement (and any of the
Transaction Documents) without the consent of that person.

18.4   Announcements:

  (a)   Subject to clause 18.2(b) no announcement, communication or circular in
connection with the existence or the subject matter of this Agreement (or any
other Transaction Document) shall be made or issued by or on behalf of a party
without the prior written approval of the other parties.     (b)   Clause
18.4(a) does not apply to:

  (i)   the Buyer Announcement;     (ii)   the Seller Announcement; or     (iii)
  to any public announcement, communication or circular:

28



--------------------------------------------------------------------------------



 



  (A)   made or issued by the Buyer after Completion to a customer, client or
supplier of any Group Company solely for the purposes of informing it of the
Buyer’s purchase of the Sale Shares; or     (B)   required to be made by any
applicable law or regulatory body or the rules of any Authority, by the party
with an obligation to make an announcement, provided that, the Buyer or the
Seller (as the case may be) shall, where practicable and lawful to do so,
promptly notify the other of the requirement to disclose and shall co-operate
with the other party regarding the timing and content of such disclosure and any
action the other party may reasonably elect to take to challenge the validity of
such requirement. The Buyer and the Seller each acknowledge that they will each
be required to make an announcement regarding the signing of this Agreement and
in due course, Completion.

18.5   Entire Agreement:

  (a)   This Agreement (with the other Transaction Documents) sets out the
entire agreement and understanding between the parties in connection with the
sale and purchase of the Sale Shares and other matters described in them.    
(b)   Without prejudice to the generality of clause 18.5(a), this Agreement
(with the other Transaction Documents) supersedes as from the date of this
Agreement all prior negotiations, representations, undertakings and agreements
on any subject matter of this Agreement.     (c)   Each of the parties
acknowledges that it is not relying on any statement, warranty, representation,
collateral contract or other assurance given or made by any of the parties in
relation to the subject matter of this Agreement, save for those expressly set
out in this Agreement and the other Transaction Documents. Each party waives all
rights and remedies which, but for this clause 18.5(c), might otherwise be
available to it in respect of any such statement, warranty, representation,
collateral contract or other assurance not set out in this Agreement or any
other Transaction Document. Nothing in this clause 18.5(c) will exclude or limit
any liability for fraud.

18.6   Alterations: Any alteration to this Agreement must be in writing, refer
specifically to this Agreement and be duly executed by each party.   18.7  
Severability: If any provision in this Agreement is or at any time becomes to
any extent invalid, illegal or unenforceable under any enactment or rule of law,
such provision will to that extent be deemed not to form part of this Agreement
but the validity, legality and enforceability of the remainder of this Agreement
will not be affected, provided that the operation of this clause 18.7 would not
negate the commercial intent and purpose of the parties in entering into this
Agreement.   18.8   Counterparts: This Agreement may be entered into in the form
of two or more counterparts, each executed by one or more of the parties but,
taken together, executed by all and, provided that all the parties so enter into
this Agreement, each of the executed counterparts, when duly exchanged and
delivered, will be deemed to be an original, but, taken together, they will
constitute one instrument.   18.9   Payment of costs: Except where this
Agreement or another Transaction Document provides otherwise, each party shall
pay its own costs and expenses incurred in relation to the

29



--------------------------------------------------------------------------------



 



    negotiation, preparation and completion of this Agreement and each
Transaction Document. The Buyer shall be liable for and shall pay any stamp duty
payable in respect of the entry into this Agreement or any transfer of shares
pursuant to this Agreement. The Seller shall be liable for and shall,
immediately after Completion, pay any stamp duty payable in respect of the
acquisition of MEM Holdings Shares pursuant to the Minority SPA.   18.10  
Continuing effect of this Agreement: All provisions of this Agreement and any
other Transaction Document will, so far as they are capable of being performed
or observed, continue in full force notwithstanding Completion, except for those
matters then already performed and Completion will not constitute a waiver of
any of the Buyer’s rights in relation to this Agreement or any other Transaction
Document.   19   Choice of law and submission to jurisdiction       Choice of
law   19.1   This Agreement will be governed by and construed in accordance with
English law and all claims and disputes (including non-contractual claims and
disputes) arising out of or in connection with this Agreement, its subject
matter, negotiation or formation will be determined in accordance with English
law.   19.2   Each party irrevocably submits to the exclusive jurisdiction of
the English courts in relation to all matters (including non-contractual
matters) arising out of or in connection with this Agreement.

Executed as a Deed by the parties or their duly authorised representatives on
the date of this Agreement.

30



--------------------------------------------------------------------------------



 



Schedule 1)
The Group
Part 1 — The Company

      Name:   Purpose UK Holdings Limited
Incorporation details:
  Registered in England and Wales, number 6045943 on 9 January 2007
 
   
Registered office:
  Witan Gate House
 
  500-600 Witan Gate West
 
  Milton Keynes
 
  Buckinghamshire
 
  MK9 1SH
 
   
Authorised share capital:
  £17,010,250 divided into 1,025,000 ordinary shares of £0.01 each and
17,000,000 redeemable preference shares of £1 each
 
   
Shareholders:
  CCRT International Holdings B.V. —

1,021,215 ordinary shares of £0.01 each

15,094,229 redeemable preference shares of £1 each
 
   
Directors:
  John Clifton Davis (resigning at Completion)

Richard Randolph House JR (resigning at Completion)
 
   
Secretary:
  Joseph Basil Fejes (resigning at Completion)

Shoosmiths Secretaries Limited (resigning at
Completion)
 
   
Auditors:
  BDO Stoy Hayward LLP
 
   
Accounting reference date:
  31 December

31



--------------------------------------------------------------------------------



 



Part 2 — Subsidiaries and subsidiary undertakings of the Company

      Name:   MEM Holdings Limited
Incorporation details:
  Registered in England and Wales, number 6782981 on 5 January 2009
 
   
Registered office:
  Witan Gate House
 
  500-600 Witan Gate West
 
  Milton Keynes
 
  Buckinghamshire
 
  MK9 1SH
 
   
Authorised share capital:
  £1,000,100 divided into 760,000 A ordinary shares of £0.0001 each, 39,118 B
ordinary shares of £0.0001 each, 200,882 C ordinary shares of £0.0001 each and
1,000,000 deferred shares of £1 each
 
   
Shareholders:
  Purpose UK Holdings Limited —
 
   
 
  760,000 A ordinary shares of £0.0001 each
 
   
 
  60,265 C ordinary shares of £0.0001 each
 
   
 
  Richard Abbott — 17,301 B ordinary shares of £0.0001 each
 
   
 
  Kirsty Auchincloss — 6,817 B ordinary shares of £0.0001 each
 
   
 
  David Hughes — 5,000 B ordinary shares of £0.0001 each
 
   
 
  Iain McKenzie — 140,617 C ordinary shares of £0.0001 each
 
   
 
  Raj Singh — 10,000 B ordinary shares of £0.0001 each
 
   
Directors:
  John Clifton Davis (resigning at Completion)
 
   
 
  Richard Randolph House JR (resigning at Completion)
 
   
 
  Iain McKenzie (resigning at Completion)
 
   
Secretary:
  Shoosmiths Secretaries Limited (resigning at Completion)
 
   
Auditors:
  BDO Stoy Hayward LLP
 
   
Accounting reference date:
  31 December
 
   
Charges:
  Unlimited composite guarantee with accession granted to National Westminster
Bank PLC dated 7 May 2010 - Charge to remain following Completion

32



--------------------------------------------------------------------------------



 



      Name:   MEM Capital Limited
Incorporation details:
  Registered in England and Wales, number 5164798 on 28 June 2004
 
   
Registered office:
  Witan Gate House
 
  500-600 Witan Gate West
 
  Milton Keynes
 
  Buckinghamshire
 
  MK9 1SH
 
   
Authorised share capital:
  £21,000,000 divided into 20,000,000 ordinary shares of £0.05 each and
20,000,000 preference shares of £1 each
 
   
Shareholders:
  Purpose UK Holdings Limited — 300,000 preference shares of £1 each
 
   
 
  MEM Holdings Limited — 985,224 ordinary shares of £0.05 each
 
   
 
  Rentassured Limited — 89,040 ordinary shares of £0.05 each
 
   
Directors:
  John Clifton Davis (resigning at Completion)
 
   
 
  Richard Randolph House JR (resigning at Completion)
 
   
 
  Anna Marie McCrarren (resigning at Completion)
 
   
 
  Iain McKenzie (resigning at Completion)
 
   
Secretary:
  Joseph Basil Fejes (resigning at Completion)
 
   
 
  Shoosmiths Secretaries Limited (resigning at Completion)
 
   
Auditors:
  BDO Stoy Hayward LLP
 
   
Accounting reference date:
  31 December
 
   
Charges:
  Unlimited composite guarantee with accession granted to National Westminster
Bank PLC dated 7 May 2010 — Charge to remain following Completion

33



--------------------------------------------------------------------------------



 



      Name:   Inventive Finance Limited
Incorporation details:
  Registered in England and Wales, number 6021856 on 7 December 2006
 
   
Registered office:
  Witan Gate House
 
  500-600 Witan Gate West
 
  Milton Keynes
 
  Buckinghamshire
 
  MK9 1SH
 
   
Authorised share capital:
  £1,000 divided into 1,000 ordinary shares of £1 each
 
   
Shareholders:
  MEM Capital Limited — 100 ordinary shares of £1 each
 
   
Directors:
  John Clifton Davis (resigning at Completion)
 
   
 
  Richard Randolph House JR (resigning at Completion)
 
   
 
  Iain McKenzie (resigning at Completion)
 
   
Secretary:
  Joseph Basil Fejes (resigning at Completion)
 
   
 
  Shoosmiths Secretaries Limited (resigning at Completion)
 
   
Auditors:
  BDO Stoy Hayward LLP
 
   
Accounting reference date:
  31 December
 
   
Charges:
  Unlimited composite guarantee with accession granted to National Westminster
Bank PLC dated 7 May 2010 - Charge to remain following Completion

34



--------------------------------------------------------------------------------



 



      Name:   MEM Consumer Finance Limited
Incorporation details:
  Registered in England and Wales, number 4786727 on 4 June 2003
 
   
Registered office:
  Witan Gate House
 
  500-600 Witan Gate West
 
  Milton Keynes
 
  Buckinghamshire
 
  MK9 1SH
 
   
Authorised share capital:
  £500,000 divided into 500,000 ordinary shares of £1 each
 
   
Shareholders:
  MEM Capital Limited — 300,100 ordinary shares of £1 each
 
   
Directors:
  John Clifton Davis (resigning at Completion)
 
   
 
  Richard Randolph House JR (resigning at Completion)
 
   
 
  Anna Marie McCrarren (resigning at Completion)
 
   
 
  Iain McKenzie (resigning at Completion)
 
   
Secretary:
  Joseph Basil Fejes (resigning at Completion)
 
   
 
  Shoosmiths Secretaries Limited (resigning at Completion)
 
   
Auditors:
  BDO Stoy Hayward LLP
 
   
Accounting reference date:
  31 December
 
   
Charges:
  Unlimited composite guarantee with accession granted to National Westminster
Bank PLC dated 7 May 2010 — Charge to remain following Completion

35



--------------------------------------------------------------------------------



 



      Name:   Purpose Acquisitions Company Limited
Incorporation details:
  Registered in England and Wales, number 6138327 on 5 March 2007
 
   
Registered office:
  Witan Gate House
 
  500-600 Witan Gate West
 
  Milton Keynes
 
  Buckinghamshire
 
  MK9 1SH
 
   
Authorised share capital:
  £7,010,250 divided into 5,010,250 ordinary shares of £1 each and 2,000,000
redeemable preference shares of £1 each
 
   
Shareholders:
  MEM Holdings Limited — 2,983,851 ordinary shares of £1 each
 
   
Directors:
  John Clifton Davis (resigning at Completion)
 
   
 
  Richard Randolph House JR (resigning at Completion)
 
   
Secretary:
  Joseph Basil Fejes (resigning at Completion)
 
   
 
  Shoosmiths Secretaries Limited (resigning at Completion)
 
   
Auditors:
  BDO Stoy Hayward LLP
 
   
Accounting reference date:
  31 December

36



--------------------------------------------------------------------------------



 



      Name:   Rentassured Limited
Incorporation details:
  Registered in Edinburgh, number SC116514 on 1 March 1989
 
   
Registered office:
  145 St Vincent Street
 
  Glasgow
 
  G2 5JF
 
   
Authorised share capital:
  £100,000 divided into 100,000 ordinary shares of £1 each
 
   
Shareholders:
  Purpose Acquisitions Company Limited — 30,000 ordinary shares of £1 each
 
   
Directors:
  John Clifton Davis (resigning at Completion)
 
   
 
  Richard Randolph House JR (resigning at Completion)
 
   
Secretary:
  Joseph Basil Fejes (resigning at Completion)
 
   
 
  Shoosmiths Secretaries Limited (resigning at Completion)
 
   
Auditors:
  Exempt from audit under s477 Companies Act 2006
 
   
Accounting reference date:
  31 December

37



--------------------------------------------------------------------------------



 



      Name:   Parker Fox Limited
Incorporation details:
  Registered in England and Wales, number 5396605 on 17 March 2005
 
   
Registered office:
  111 Buckingham Palace Road
 
  London SW1W 0SR
 
   
Authorised share capital:
  2 ordinary shares of £1 each
 
   
Shareholders:
  MEM Capital Limited
 
   
Directors:
  John Clifton Davis (resigning at Completion)
 
   
 
  Richard Randolph House JR (resigning at Completion)
 
   
 
  Kirsty Auchincloss (resigning at Completion)
 
   
 
  Iain McKenzie (resigning at Completion)
 
   
Secretary:
  David Hughes (resigning at Completion)
 
   
Auditors:
  Exempt from audit under s477 Companies Act 2006
 
   
Accounting reference date:
  31 March

38



--------------------------------------------------------------------------------



 



Schedule 2)
Completion matters

1   Documents and other items to be delivered by the Seller   1.1   At
Completion, the Seller shall deliver (or ensure delivery of) the following
documents and other items to the Buyer:

  (a)   duly executed stock transfer forms for the Sale Shares in favour of the
Buyer;     (b)   a copy of the letter to be submitted by the Seller, on the
Completion Date, to the Stamp Office in connection with the payment of stamp
duty on the acquisition of MEM Holdings Shares pursuant to the Minority SPA;    
(c)   share certificate(s) for the PUK Shares or an indemnity for any lost share
certificate in the Agreed Form;     (d)   share certificates for all shares in
any subsidiary of the Company or an indemnity for any lost share certificate in
the Agreed Form (excluding for the avoidance of doubt any certificate or
indemnity for the MEM Holdings Shares);     (e)   a counterpart of the MEM US
Licence duly executed by Direct MicroLoans LLC,     (f)   a counterpart of all
other Transaction Documents to which it is a party;     (g)   a counterpart of
the CompuCredit Restrictive Covenant duly executed by the Seller’s Guarantor;  
  (h)   a fully executed copy of the Iain McKenzie Compromise Agreement;     (i)
  a counterpart of the Iain McKenzie Restrictive Covenant duly executed by Iain
McKenzie;     (j)   as agent for each relevant Group Company:

  (i)   the statutory and minute books for each Group Company;     (ii)   the
common seal each of Purpose Acquisition Company Limited and Purpose UK Holdings
Limited;     (iii)   the certificate of incorporation and any certificates of
incorporation on change of name of each Group Company; and     (iv)   copies of
the memorandum and articles of association of each Group Company;

  (k)   written resignations in the Agreed Form from each director and each
secretary of each Group Company identified in schedule 1 as resigning on
Completion from their respective offices and employments with the relevant Group
Company;     (l)   evidence in a form satisfactory to the Buyer that all
Guarantees given by any Group Company for liabilities of any member of the
Sellers’ Group have been released;

39



--------------------------------------------------------------------------------



 



  (m)   evidence that all Security Interests granted by any Group Company over
all or part of its assets or undertaking excluding those listed in schedule 1
have been released;     (n)   the deeds and documents of title for the
Properties;     (o)   a duty executed and completed Internal Revenue Service
form 8832 for Parker Fox on which Parker Fox elects to be treated as a
disregarded entity for US tax purposes, effective from a date that is prior to
the Closing Date, and a U.S. postal certified receipt that evidences mailing the
form within 75 days from the chosen effective date;     (p)   a duty executed
and completed Internal Revenue Service form 8832 for the Seller, on which the
Seller elects to be treated as a disregarded entity for US tax purposes,
effective for a date that is prior to the Closing Date, but within 75 days of
the Closing Date.

2   Obligations of the Seller   2.1   At Completion, the Seller shall procure
that a duly convened and quorate board meeting of the each Group Company is held
at which:

  (a)   the transfers of the Sale Shares are resolved to be registered (subject
only to their being duly stamped);     (b)   the following persons are validly
appointed as additional directors of the relevant Group Company specified below:

      Name of new director   Name of Group Company
Jeffrey Weiss
  Each Group Company
Randy Underwood
  Each Group Company
Roy W. Hibberd
  Each Group Company

  (c)   on the appointments referred to in paragraph 2.1(b) being made, the
persons identified in schedule 1 as resigning on Completion cease to be
directors of the relevant Group Company;     (d)   the following persons are
appointed as secretary of the relevant Group Company specified in place of the
relevant retiring secretary:

      Name of new secretary   Name of Group Company
Roy W. Hibberd
  Each Group Company

  (e)   the execution of all relevant Transaction Documents to which a Group
Company is a party is approved; and     (f)   each member of the Seller’s Group
repays all outstanding loans (if any) made to it by a Group Company and
outstanding at Completion.

3   Obligations of the Buyer   3.1   At Completion, the Buyer shall:

  (a)   pay the Purchase Price less the Promissory Note Amount to the Seller in
accordance with clause 17.1 (Payments);

40 



--------------------------------------------------------------------------------



 



  (b)   procure the repayment of the Promissory Note by the Company by paying an
amount equal to the Promissory Note Amount to the Seller (on behalf of the
Seller’s Guarantor) in accordance with clause 17.1 (Payments); and     (c)  
deliver to the Seller (or ensure the delivery to the Seller of):

  (i)   a counterpart of the MEM US Licence duly executed by any member of the
Buyer’s Group (immediately prior to Completion) which is party to the MEM US
Licence;     (ii)   a duly executed counterpart of the CompuCredit Restrictive
Covenant;     (iii)   a duly executed counterpart of all other Transaction
Documents to which it is a party.

4   Joint obligations of the Buyer and the Seller   4.1   At Completion, the
Buyer and the Seller shall join in procuring that:

  (a)   all existing bank mandates in force for each Group Company be altered
(in such manner as the Buyer requires at Completion) to reflect the resignations
and appointments referred to in paragraph 2.1; and     (b)   the registered
office of each Group Company be changed to 6th Floor, 77 Gracechurch Street,
London EC3V 0AS or such other address as the Buyer may notify to the Seller not
later than the Business Day prior to the Completion Date.

41



--------------------------------------------------------------------------------



 



Schedule 3.
Warranties

1   General   1.1   Contents of this schedule       This schedule 3 is set out
in the following paragraphs:

  1   General     2   Accounts and Interim Accounts     3   Finance, borrowings
and liabilities     4   The Business, trading and disposals     5   Assets     6
  Directors and employees     7   Pension arrangements     8   Information
technology     9   Intellectual property     10   Property matters and interests
in land     11   Litigation, disputes and investigations     12   Insurance    
13   Compliance and regulatory     14   Constitutional and the Seller     15  
Insolvency

2   Accounts and Interim Accounts   2.1   The Accounts:

  (a)   comply with the requirements of the Companies Act;     (b)   comply with
all current statements of standard accounting practice and financial reporting
standards applicable to a company incorporated in the United Kingdom and have
been prepared in accordance with the historical cost convention; and     (c)  
give a true and fair view of:

  (i)   the state of affairs of the Company as at the Accounts Date; and    
(ii)   the profit or losses of the Company for the financial year ended on that
date.

2.2   The Interim Accounts of each Group Company:

  (a)   have been prepared on a basis consistent with the relevant Accounts for
such Group Company;     (b)   give a true and fair view of:

  (i)   the state of affairs of the relevant Group Company for the fiscal period
or partial fiscal period to which they relate;

42



--------------------------------------------------------------------------------



 



  (ii)   the profit or losses of the relevant Group Company for the fiscal
period or partial fiscal period to which they relate.

2.3   The accounting reference date of each member of the Group is 31 December.
  2.4   Since the Accounts Date:

  (a)   the Business has been carried on in the ordinary course and in the same
manner as immediately before the Accounts Date;     (b)   no loan or loan
capital has been repaid by any Group Company in whole or in part or has become
liable to be so repaid;     (c)   no Group Company has declared, paid or made
any dividend or other distribution.

3   Finance, borrowings and liabilities   3.1   Overdraft, loan and other
finance facilities       Full details of all:

  (a)   overdraft, loan and other financial facilities available to each Group
Company; and     (b)   agreements or arrangements for hire or rent,
hire-purchase, conditional sale or purchase by way of credit or instalment
payment to which any Group Company is a party (each a Lease Agreement), save for
Small Lease Agreements (as defined below),

    (including any Security Interest relating to such facilities, agreements or
arrangements) and true and correct copies of all documents relating to such
facilities, agreements or arrangements are set out in the Data Room.       For
the purposes of this schedule, a Small Lease Agreement is any agreement or
arrangement for hire or rent, hire-purchase, conditional sale or purchase by way
of credit or instalment payment to which any Group Company is a party where the
annual payments thereunder do not exceed £10,000.   3.2   No finder’s fees or
brokerage payable by the Group       No-one is entitled to receive from the
Company or any member of the Group any finder’s fee, brokerage or commission or
other benefit in connection with the sale of the Sale Shares.   4   The
Business, trading and disposals   4.1   Supplier Contracts

  (a)   A schedule of all material supplier agreements pursuant to which the
Group obtains goods and services is set out in the Data Room.     (b)   No
distributor, agent or supplier has given written notice to any member of the
Group of an intention to cease supplies to the Group or any member of the Group.

43



--------------------------------------------------------------------------------



 



4.2   Customer Loan Agreements and Customers

  (a)   Each Customer Loan Agreement has been originated by MEM as sole
principal without any agent lender pursuant to its underwriting,
creditworthiness and other policies and procedures as applicable at the relevant
time and was opened on the terms of one of the standard form agreements set out
in the Data Room. There are no loans taken out prior to 15 July 2010 which
remain outstanding that have not been fully provided for in the accounts of MEM.
    (b)   MEM is not in respect of the Customer Loan Agreements involved in any
litigation, arbitration or mediation, administrative, or criminal proceedings
(apart from (if relevant) the collection of undisputed debts in the ordinary
course of the Business), or so far as the Seller is aware any investigation by
the Office of Fair Trading or Ombudsman in each case whether as claimant,
plaintiff, defendant or otherwise and so far as the Seller is aware no such
litigation, arbitration, mediation, administrative or criminal proceedings or
investigation in respect of the Customer Loan Agreements is pending.     (c)  
All Customer Accounts have been properly opened, maintained and serviced by MEM
in accordance with the applicable Customer Loan Agreements and all payments or
monies received by MEM with respect to payment of any Customer borrowings have
been properly applied to the relevant Customer Account.     (d)   MEM has not in
the last two years received any written notice of:

  (i)   any allegation that any Customer Loan Agreement does not comply with
Part V of the CCA, Financial Services (Distance Marketing) Regulations 2004
Consumer Protection from Unfair Trading Regulations 2008, Electronic Commerce
(EC Directive) Regulations 2002 or Data Protection Laws; or     (ii)   any other
dispute with any Customers, including disputes arising out of Data Protection
Laws except for collection of undisputed Customer Debts and proceedings for
insolvency of Customers.

  (e)   So far as the Seller is aware, each person carrying on credit brokerage
as defined in section 145 of the CCA in relation to MEM held any necessary
licence under the CCA at the relevant time.     (f)   MEM is the sole legal and
beneficial owner of the Customer Loan Agreements and the receivables and
creditor’s rights under the Customer Loan Agreements free from any encumbrances.
    (g)   MEM retains (whether electronically or otherwise) the original
Customer Loan Agreement signed by the Customer and on behalf of MEM together
with the banking details referred to in it such that MEM is able:

  (i)   to satisfy the requirements of section 77 of the CCA;     (ii)   to
satisfy the requirements for pleading particulars of the Customer Loan Agreement
and its terms in court proceedings in the United Kingdom; and     (iii)   to
respond to any claims in connection with the Customer Loan Agreement until the
date falling two years after the Customer Loan Agreement has terminated,
including any claims under section 140A to 140D of the CCA.

44



--------------------------------------------------------------------------------



 



4.3   Group Trading       Other than MEM, no Group Company has conducted any
business or trading activity in the last three years.   4.4   Restrictions on
the Group       No Group Company is a party to any agreement or arrangement
which significantly restricts the fields in which the Group may carry on its
business.   4.5   Confidentiality or secrecy arrangements which restrict the
Group’s activities       Save in the normal course of the Business, no member of
the Group is a party to any confidentiality or secrecy agreement or undertaking
or other arrangement which may restrict its use or disclosure of any
information.   4.6   Terms of contracts to which the Group is a party       No
Group Company is a party to any agreement or arrangement which:

  (a)   has been entered into otherwise than on arm’s length terms or outside
the ordinary and normal course of business;     (b)   imposes any commitment on
the relevant Group Company to obtain or supply goods or services exclusively
from or to any person;     (c)   contains any commitment for the supply or
purchase of goods or services where the supply, purchase or delivery may take
place more than 12 months after the time of fixing of the price;     (d)   is
incapable of termination by the relevant Group Company in accordance with its
terms on no more than 6 months’ notice; or     (e)   gives any party an option
to acquire or dispose of any asset or requires another person to do so.

5   Assets   5.1   Asset Register       MEM keeps an up to date plant register
of the fixed assets used by it in the Business (Fixed Assets) and a copy of the
register is set out in the Data Room.   5.2   Ownership of Fixed Assets free
from third party rights

  (a)   Save for assets held under Lease Agreements, Small Lease Agreements and
Permitted Security Interests (as defined in paragraph 5.2(b) below), the Fixed
Assets are the property of the relevant Group Company free from any Security
Interest.     (b)   For the purposes of this paragraph, Permitted Security
Interest means:

  (A)   any lien arising in the ordinary course of the Business to secure
amounts which are not material;

45



--------------------------------------------------------------------------------



 



  (B)   any unpaid vendor’s or supplier’s lien arising in the ordinary course of
the Business to secure amounts due for goods or services sold or supplied; and  
  (C)   liens arising by operation of law, including a banker’s lien.

6   Directors and employees   6.1   Definition       In this paragraph 6, unless
the context otherwise requires:       Senior Managers means the employees
earning a gross basic salary in excess of £80,000 per annum (and Senior Manager
means any one of them)   6.2   Details of employees       There is a schedule
included in the Data Room showing the following information in relation to each
employee of each Group Company namely:

  (a)   name of employee;     (b)   date of birth;     (c)   department and
grade;     (d)   emoluments (including any bonus or commission arrangements and
any non-cash benefits);     (e)   date of commencement of employment or of any
previous employment with which such employment is continuous;     (f)   notice
period required to be given by the relevant Group Company and the employee;    
(g)   whether or not a member of any of the Disclosed Schemes;     (h)   whether
or not a member of a trade union; and     (i)   date of last increase in salary.

    So far as the Seller is aware, each Group Company has complied with its
legal and contractual obligations in respect of applicants for employment, its
employees and former employees in all material respects.   6.3   Copies of
contracts of employment and consultancy agreements       Copies of all contract
of employment with the Senior Management and a representative sample of the
contracts of employment between each relevant member of the Group and each of
its other employees, and any other documents currently in force relating to the
employment of the employees are set out in the Data Room, and copies of any
consultancy agreements currently in force to which the Group is a party, are set
out in the Data Room.   6.4   Redundancies

46



--------------------------------------------------------------------------------



 



  (a)   During the two years before the date of this Agreement, no Group Company
has given notice of any redundancies or has started redundancy consultations
with any trade union, staff association or any other body representing workers.
    (b)   The Data Room contains full details of any arrangement or practice of
any Group Company regarding redundancy payments, whether contractual, customary
or discretionary, above the statutory minimum.

6.5   Loans to employees       Other than as disclosed in the Data Room, there
are no amounts owing or agreed to be loaned or advanced by any Group Company to
Group Company employees (other than amounts representing remuneration accrued
due for the current pay period, accrued holiday pay for the current holiday year
or for reimbursement of expenses).   6.6   Changes since the Accounts Date

  (a)   Since the Accounts Date, no material change has been made by any Group
Company to the terms of employment of any of its directors or Senior Managers.  
  (b)   Since the Accounts Date, no director or Senior Manager has given notice
terminating his contract of employment or is under notice of dismissal and no
amount due to or in respect of any employee or former employee is in arrear and
unpaid other than his salary for the month current at the date of this Agreement
and in respect of the reimbursement of expenses reasonably and properly incurred
in the two months prior to the date of this Agreement.     (c)   No Group
Company has transferred or intends to transfer any employees from working for
any Group Company during the period between the date of this Agreement and
Completion.

6.7   No disputes in relation to employees

  (a)   During the two years before the date of this Agreement, no claim by or
on behalf of any Group Company director, Senior Manager or other employee has
been made or threatened against any Group Company or, so far as the Seller is
aware, against any person whom any Group Company is or may be liable to
compensate or indemnify. So far as the Seller is aware there are no present
circumstances (including Completion) which are likely to give rise to any such
dispute.     (b)   There is no existing or so far as the Seller is aware pending
dispute between any Group Company and any material number or category of its
employees or any trade union, works council, staff association or other
organisation formed for a similar purpose.

6.8   No change of control       So far as the Seller is aware, no Senior
Manager of any Group Company is entitled on a change of control of any Group
Company to treat the change of control as amounting to a breach of the relevant
contract or entitling him to any payment, additional period of notice, increase
in any compensation or benefits, acceleration of the time of payment or vesting
of any such benefits whatsoever (whether or not payable or provided by a Group
Company) or entitling him to treat himself as redundant or otherwise dismissed
or released from any obligation.

47



--------------------------------------------------------------------------------



 



6.9   Collective agreements       There is no collective bargaining agreement or
other arrangement (whether binding or not) between any Group Company and any
trade union or other body representing its employees.   6.10   Share
options/incentive plans       No Group Company has or is proposing to introduce
any share incentive scheme, share option scheme or profit sharing bonus or other
incentive scheme for any director, officer or employee.   7   Pension
arrangements   7.1   In relation to each Disclosed Scheme, the Data Room
contains full particulars of all the benefits provided by and the terms of each
Disclosed Scheme. All information set out in the Data Room in connection with
the Disclosed Schemes is complete and accurate (and not misleading) in all
material respects.   7.2   Save in relation to the Disclosed Schemes, there is
not and has not been in operation, and no proposal, undertaking or assurance has
been announced, or given to any Group Company employee, to enter into or
establish, any agreement, arrangement, custom or practice (whether enforceable
or not) for the provision of Relevant Benefits (as defined below) for any person
to which any Group Company is, has been, or will be a party and no Group Company
has paid, provided or contributed, is or will be under any obligation to pay,
provide or contribute, to any such agreement, arrangement, custom or practice
for the provision of Relevant Benefits or any other costs or expenses in respect
of the provision of any Relevant Benefits and no Group Company has provided
Relevant Benefits on a voluntary basis.       Relevant Benefits has the meaning
given in section 255(5) of the Pensions Act 2004.   7.3   The Stakeholder Scheme
is a stakeholder pension scheme within the meaning of section 1 of the Welfare
Reform and Pensions Act 1999. Each applicable Group Company complies with and at
all times has complied with all of its obligations under Part 1 of that Act and
all related regulations including the duty to offer access to a stakeholder
pension scheme in accordance with section 3 of that Act and the Stakeholder
Pension Schemes Regulations 2000 and all persons who are entitled to membership
of the Stakeholder Scheme have been invited to join from the date from which
they were entitled. No Group Company makes any employer contribution, and no
Group Company will become liable to make any employer contribution, to the
Stakeholder Scheme and all employee contributions have been paid to the
Stakeholder Scheme within the applicable time limits.   7.4   There is no
contribution or premium due and payable by any member of the Group to the
Disclosed Schemes which is unpaid or unaccrued.   7.5   Each relevant Group
Company, and, so far as the Seller is aware, the administrator of each of the
Disclosed Schemes have duly complied with all their obligations and duties
(including statutory obligations) under and in respect of each of the Disclosed
Schemes.   7.6   No rights under an occupational pension scheme in respect of
any Group Company employee have transferred to any Group Company as a result of
the Transfer of Undertakings (Protection of Employment) Regulations 2006.   7.7
  The Disclosed Schemes provide only money purchase benefits (as defined in
section 152(4) Finance Act 2004) for the beneficiaries of the Disclosed Schemes
and no Group Company

48



--------------------------------------------------------------------------------



 



    nor the Seller has given any promise or assurance (oral or written) to any
beneficiary that his benefits will be calculated wholly or partly by reference
to any person’s remuneration or equate (approximately or exactly) to any
particular amount.   7.8   No claim in relation to any Disclosed Schemes has
been made or threatened against any Group Company and the Seller is unaware of
any such claim in respect of any person whom any Group Company is or may be
liable to compensate or indemnify. The Seller is unaware of any fact or
circumstance exists which may give rise to any such claim.   8   Information
technology   8.1   Definition       In this paragraph 8, unless the context
otherwise requires:       Company means MEM Capital Limited and/or MEM Consumer
Finance Limited and/or Parker Fox Limited       Computer Systems means any
material computer hardware and software (excluding the software set out in
paragraph 9.7(g)), communications equipment, servers and networks   8.2  
Computer Systems used by the Company       Details of any Computer Systems used
by the Company, which do not comprise a network of linked workstations or
personal computers of a type generally available to the public, are set out in
the Data Room.   8.3   Computer software used by the Company

  (a)   The Company does not use any computer software other than standard off
the shelf packages generally available to the public (Standard Software) and
other than as set out and referred to in paragraph 9.7(g) and so far as the
Seller is aware no Standard Software used by the Company has been materially
modified.     (b)   The Company possesses licences with respect to its use of
Standard Software and so far as the Seller is aware no licence terms have been
materially breached.

8.4   System breakdowns       In the 24 months immediately preceding the date of
this Agreement, the Company has not suffered any failures or breakdowns of any
of the Computer Systems that have resulted in significant or repeated disruption
or significant loss of data.   8.5   Support and maintenance       The Company
has support or maintenance agreements or arrangements for the material items of
hardware and software included in the Computer Systems. All such agreements or
arrangements are detailed in the Data Room.   8.6   Data security       The
Company has taken reasonable precautions to preserve the security of data held
or transmitted by the Computer Systems including the use of virus checking
software, password protection procedures and the taking and storing of back-up
copies of data.

49



--------------------------------------------------------------------------------



 



8.7   Data protection

  (a)   So far as the Seller is aware the Company has complied in all material
respects with the Data Protection Act 1998 and the Privacy and Electronic
Communications (EC Directive) Regulations 2003 (Data Protection Laws).     (b)  
In the 24 months preceding the date of this Agreement, the Company has not
received a notice from the UK Information Commissioner’s Office alleging
non-compliance with the Data Protection Laws.

9   Intellectual property   9.1   Definitions       In this paragraph 9, unless
the context otherwise requires:       Company means MEM Capital Limited and/or
MEM Consumer Finance Limited and/or Parker Fox Limited       Company IPR means
all material Intellectual Property set out in schedule 9 but excluding for the
avoidance of doubt the software set out in the IT Schedule (as defined in
paragraph 9.7(a))       Intellectual Property means patents, designs and design
rights, trade marks, trade names and service marks, copyright, rights in
computer software, database rights and rights in and to confidential information
(including know-how and trade secrets) and in each case, whether registered or
unregistered and including all applications (and rights to apply) for the same
and all other intellectual property rights and equivalent or similar forms of
protection existing anywhere in the world   9.2   Challenges to Company IPR

  (a)   So far as the Seller is aware the Company IPR:

  (i)   is not subject to any application for cancellation, amendment, licence
of right or compulsory licence; or     (ii)   is not the subject of a claim or
opposition from any person as to title, validity or enforceability.

  (b)   The Company has not been notified of any:

  (i)   pending litigation or other proceedings (whether legal or
administrative); or     (ii)   infringement of the Intellectual Property of any
other person,

      involving any of the Company IPR.

9.3   Payment of Company IPR fees       All application, renewal and other
official statutory and regulatory fees rendered to and received by the Company
before the date of this Agreement relating to the administration of the Company
IPR that it owns have been paid.   9.4   No sale of Company IPR

50



--------------------------------------------------------------------------------



 



    Since the Accounts Date, the Company has not sold any Company IPR that it
owns.   9.5   No infringement of Company IPR       The Company has not within
the past 24 months issued or threatened to issue any legal proceedings against
any third party in relation to the infringement of the Company IPR that it owns.
  9.6   Licences out to third parties       The Company has not granted any
licences under any Company IPR owned by it or licensed to it.   9.7   Software

  (a)   Set out in the Disclosure Letter with specific reference to this
paragraph 9.7 is an accurate and complete list of all of the following:

  (i)   All software owned by the Company or under development by the Company
related to the Business (Developed Software);

  (ii)   All software, other than the Developed Software, related to the
Business that is used by the Company to provide services to end users or
customers of the Company (the Company Software);

  (iii)   All software, other than Company Software and Developed Software,
related to the Business that is licensed to or from third parties or otherwise
used by the Company for any purpose whatsoever (collectively, Third Party
Software),

      (the IT Schedule).     (b)   So far as the Seller is aware, no other
material software, other than the Developed Software, the Company Software and
Third Party Software, is required to operate the Business as currently
conducted.     (c)   Except as set forth in the IT Schedule, the Company has
good title to the Developed Software and so far as the Seller is aware has the
full right and license to use, copy, modify and distribute all of Developed
Software, as used or required to operate the Business as currently operated,
free and clear of any liens, claims, charges or encumbrances which would affect
the use thereof in connection with the operation of the Business as of
Completion. Except as set out in the IT Schedule, the Developed Software does
not contain any derivative works or any programming or other materials not owned
in their entirety by the Company.     (d)   With respect to software which is
licensed by the Company to third parties or used in connection with the
providing of services to end users or other third parties in connection with the
Business:

  (i)   Except as set out in the IT Schedule, the Company maintains
machine-readable and master-reproducible copies;     (ii)   In each case, the
machine-readable copy substantially conforms to the corresponding source code
listing;

51



--------------------------------------------------------------------------------



 



  (iii)   So far as the Seller is aware, such software can be maintained and
modified by reasonably competent programmers familiar with such language,
hardware and operating systems;     (iv)   Except as set forth in the Disclosure
Letter, the software operates substantially in compliance with its
specification.

  (e)   So far as the Seller is aware, none of the Company Software, Third Party
Software or Developed Software or their respective past or current uses by or
through the Company has violated or infringed upon, or is violating or
infringing upon, any software, patent, copyright, trade secret, moral right or
other intangible of any person, whether such rights are registered or
unregistered. The Company has taken reasonable and customary steps to protect
all trade secrets and copyrights with respect to the Company Software and the
Developed Software. The Company has so far as the Seller is aware performed all
obligations imposed upon it with regard to the Company Software and Third Party
Software that are required to be performed by it on or prior to the date of this
Agreement, and neither the relevant Company nor, so far as the Seller is aware,
any other party are in breach of or default thereunder in any respect, nor so
far as the Seller is aware, is there any event which with notice or lapse of
time or both would constitute a default thereunder.     (f)   So far as the
Seller is aware, no person is violating or infringing upon, or has violated or
infringed upon at any time, any of the Company’s proprietary rights to any of
the software listed in the IT Schedule.     (g)   None of the Developed Software
is owned by or registered in the name of any current or former owner,
shareholder, partner, director, executive, officer, employee, salesman, agent,
customer, contractor or representative, nor does any such person have any
interest therein or right thereto, including, but not limited to, the right to
royalty payments. Except as listed in the IT Schedule, the Company has granted
no third party any exclusive rights or transferred ownership related to any
Developed Software.     (h)   The IT Schedule identifies all individuals who
have contributed to the development of the Developed Software. All personnel,
including employees, agents, consultants and contractors, who have contributed
to or participated in the conception and development of the Developed Software
on behalf of the Company either (a) have been party to deed of employment
undertakings with one of the Companies that afford the Company full, effective,
exclusive, and original ownership of all tangible and intangible property
thereby arising, or (b) have executed appropriate instruments of assignment in
favour of one of the Companies that have conveyed to the Company full,
effective, and exclusive ownership of all tangible and intangible property
thereby arising.     (i)   The source code of Loanbook and Loanbook USA as
defined in schedule 9.7 will compile into the machine-readable copy of the
Developed Software and Company Software as used by the Company as of Completion
in all material respects.

9.8   Additional Representations.

(a) So far as the Seller is aware, none of the Developed Software, Company
Software or Company IPR is subject to any proceeding or outstanding decree,
order, judgment, settlement agreement, or other agreement that restricts in any
manner the use, transfer or licensing

52



--------------------------------------------------------------------------------



 



thereof by the Company or that may affect the validity, use or enforceability of
such Developed Software, Company Software or Company IPR.
(b) Open Source. All development, use and distribution of Developed Software, or
any Open Source Materials by or through the Company is so far as the Seller is
aware in full compliance with all Open Source Licenses applicable thereto,
including without limitation all copyright notice and attribution requirements.
The IT Schedule lists all material Open Source Materials used in the Business,
including without limitation in development or testing of the Developed
Software. Except as set forth in the IT Schedule, the Company has so far as the
Seller is aware not (i) incorporated Open Source Materials into, or combined
Open Source Materials with, any of the Developed Software; (ii) distributed Open
Source Materials in conjunction with or for use with any of the Developed
Software; or (iii) used Copyleft Materials in a manner that requires the
Developed Software, any portion thereof, or any other Company IPR or Third Party
Software to be subject to Copyleft Licenses (or any of the obligations or
attributes thereof). “Open Source Materials” means any software or other
technology subject to an Open Source License. “Open Source License” means any
license meeting the Open Source Definition (as promulgated by the Open Source
Initiative) or the Free Software Definition (as promulgated by the Free Software
Foundation), or any substantially similar license, including but not limited to
any license approved by the Open Source Initiative, or any Creative Commons
License. For avoidance of doubt, Open Source Licenses include, without
limitation, Copyleft Licenses. Copyleft Materials means any software or other
technology subject to a Copyleft License. Copyleft License means any license
that requires, as a condition of use, modification and/or distribution of
Copyleft Materials, that such Copyleft Materials, or other software or other
technology incorporated into, derived from, used, or distributed with such
Copyleft Materials: (i) in the case of software, be made available or
distributed in a form other than binary (e.g., source code form), (ii) be
licensed for the purpose of preparing derivative works, (iii) be licensed under
terms that allow the software or portions thereof or interfaces therefore to be
reverse engineered, reverse assembled or disassembled (other than by operation
of law), or (iv) be redistributable at no license fee.

9.9   Contaminants; IT Security.       The Developed Software is and so far as
the Seller is aware the Company Software is free of any disabling codes or
instructions, timer, copy protection device, clock, counter or other limiting
design or routing and any “back door,” “time bomb,” “Trojan horse,” “worm,”
“drop dead device,” “virus,” “harmful code,” or other software routines or
hardware components that in each case permit unauthorised access or the
unauthorised disablement or unauthorised erasure of such software (or parts
thereof) or data or other software of users or otherwise cause them to be
incapable of being used in the full manner contemplated in the applicable
documentation (collectively, Contaminants). The Company has taken reasonable
steps and implemented reasonable procedures to ensure that information
technology systems included in the Developed Software or otherwise used to
operate the Business are free from Contaminants. The Company has disaster
recovery plans procedures and facilities for the Business and has taken such
reasonable steps as it considers appropriate to safeguard the information
technology systems related to the Developed Software and data within. So far as
the Seller is aware there have been no unauthorised intrusions or breaches of
the security of such information technology systems.   10   Property matters and
interests in land   10.1   Leasehold Title

  (a)   The details of the Properties in the table in schedule 7 are complete,
true and accurate. The Properties in the table in schedule 7 are the only
properties owned,

53



--------------------------------------------------------------------------------



 



      controlled, used or occupied by any Group Company and all deeds and
documents necessary to prove title to each Property are in the possession of the
relevant Group Company. The Group holds the Properties under the terms of leases
or licence arrangements disclosed in schedule 7 as amended or supplemented by
the other documents (if any) (Leases).     (b)   A Group Company is the legal
and beneficial owner in possession of each Property and is in exclusive
occupation and each Property is free from any mortgage, charge (fixed or
floating), pledge, lien, option, right to acquire, right of pre-emption,
assignment by way of security or trust arrangement for the purpose of providing
security or other security interest of any kind (including any retention
arrangement), or any agreement to create any of the foregoing.     (c)   No
Group Company has any contingent liability in respect of any property assets
other than the Properties.

10.2   Registration and documents       The Company has provided the Buyer with
all documents relating to the Properties of which it has knowledge. All those
documents are in the Group’s possession and control, free from liens and
undertakings.   10.3   Stamp duty       As necessary, all title deeds are
accompanied by a certificate from the HM Revenue & Customs evidencing submission
of a land transaction return for the purposes of stamp duty land tax in relation
to all circumstances in respect of which a land transaction return is required
to be made.   10.4   Benefits of the Properties       Benefits means (in each
case whether or not registered) a right or easement (including any acquired or
being acquired through prescription) and the benefit of any restriction,
stipulation, restrictive covenant, franchise or other interest over any land
other than the Properties;       The Benefits are enjoyed freely without
interruption and without restriction as to hours of use or otherwise and are
held for the same estate or interest as the relevant Group Company’s estate or
interest in the Properties and so far as the Seller is aware are all the
Benefits reasonably necessary for the current use and enjoyment of the
Properties by the relevant Group Company.   10.5   Use

  (a)   There are no restrictions in the Leases or the superior title which
prevents the Properties being used now or in the future for the uses permitted
in each of the Leases.     (b)   No Group Company has received written notice
from a third party disputing such Group Company’s right to occupy any of the
Properties.

10.6   Consents       Any consents required for:

  (a)   the grant of the Leases; and

54



--------------------------------------------------------------------------------



 



  (b)   any works carried out by or change of use effected by any tenant,

    have been obtained and placed with the documents of title along with
evidence of the registration of any such grant or vesting where requisite.  
10.7   Notices and breach

  (a)   The Seller is not aware of any subsisting material breach of the
covenants or conditions contained in the Leases whether on the part of the
landlord or the tenant, or any other event of a material nature that could give
rise to forfeiture of the Leases.     (b)   No Group Company is involved in any
dispute with the relevant landlord of the Leases.     (c)   Neither the Seller
nor any Group Company has received any notice or order affecting any Property
from any government department, any authority or any third party.

11   Litigation, disputes and investigations   11.1   Apart from (if relevant):

  (a)   the collection of undisputed Customer Debts and proceedings for
insolvency of Customers; and     (b)   the collection of other undisputed debts
(excluding for the avoidance of doubt undisputed Customer Debts and proceedings
for insolvency of Customers) in the ordinary course of the Business, where
involving debts of not more than £10,000 in any individual case or £50,000 in
aggregate,

    no Group Company is engaged in any capacity in any material litigation,
arbitration, prosecution or other legal proceedings or alternative dispute
resolution or in any proceedings or hearings before any Authority or so far as
the Seller is aware in any investigation by the Ombudsman; no such matters are,
so far as the Seller is aware, pending or threatened.   11.2   There is no
outstanding judgment, order, decree, arbitral or mediation award or decision of
any court, tribunal, arbitrator, Authority or Ombudsman against any Group
Company.   11.3   No Group Company is party to, nor so far as the Seller is
aware, will any Group Company become party to, the US class action Knox, et al.,
vs. First Southern Cash Advance, et al., No. 5 CV 0445.   12   Insurance   12.1
  Details of insurance cover

  (a)   The particulars of all insurance policies maintained by any member of
the Group or in respect of which any member of the Group has an insured interest
and currently in force (Policies) are set out in the Data Room.     (b)   All
premiums due in respect of the Policies have been paid in accordance with agreed
instalment plans.

55



--------------------------------------------------------------------------------



 



12.2   Outstanding claims       No claim or claims are outstanding either by the
insurer or the insured under any of the Policies.   12.3   Claims made      
Details of all claims made by any Group Company under any insurance policy in
the last 2 years are set out in the Data Room.   13   Compliance and regulatory
  13.1   EU/competition matters

  (a)   So far as the Seller is aware, the Group is currently conducting, and
has conducted, the Business in accordance with the requirements of all
Competition Laws applicable to the Business and has not been and is not being
investigated for any alleged non-compliance or infringement of such Competition
Laws.     (b)   No Group Company is subject to any prohibition, order,
condition, undertaking, assurance or similar measure or obligation imposed by or
under any of the Competition Laws.     (c)   For the purposes of paragraph 13.1
the term Competition Laws means any applicable laws, regulations or rules
dealing with state aid, public procurement, anti-dumping, anti-competitive
agreements decisions or concerted practices, monopolies, abuse of dominant
position, other anti-competitive behaviour, merger situations or concentrations.

13.2   Authorities required to carry on the Business

  (a)   Each Group Company has obtained all Authorities currently required by it
for or in connection with the carrying on of the Business by it in the places
and in the manner in which the Business is now carried on by such company; such
Authorities are in full force.     (b)   So far as the Seller is aware, there
are no circumstances in existence at the date of this Agreement which would
result in any of the Authorities referred to in paragraph 13.2(a) above being
revoked, compulsorily varied, suspended, not renewed or not varied by request.

13.3   Anti-money Laundering

  (a)   Without prejudice to paragraph 13.4, MEM has collected and retained KYC
Records in accordance with the collection, retention and verification of
evidence policies and procedures, which are disclosed in the Data Room
(including policies for remediation of deficiencies).     (b)   No Group Company
has received written notice that the UK Office of Fair Trading is minded to
impose or imposes any requirements under section 33A of the CCA.

13.4   Compliance with Laws

  (a)   Each Group Company has complied in all material respects with all
applicable laws and regulations, including but not limited to the CCA, Consumer
Protection from

56



--------------------------------------------------------------------------------



 



      Unfair Trading Regulations 2008, Financial Services (Distance Marketing)
Regulations 2004, Electronic Commerce (EC Directive) Regulations 2002 and Data
Protection Laws.     (b)   So far as the Seller is aware, there are no
circumstances existing at the date of this Agreement which would result in MEM
not being ready to comply in all material respects with the implementation of
Consumer Credit Directive 2008/48/EC into the laws of England and Wales.

14   Constitutional and the Seller   14.1   Details concerning the Company

  (a)   The Company is a private company limited by shares properly incorporated
and validly existing under the laws of England and Wales.     (b)   The PUK
Shares constitute the entire issued share capital of PUK and the MEM Shares
constitute the entire issued share capital of MEM not already owned by PUK.    
(c)   The information in schedule 1 is accurate in all respects.

14.2   Interests of the Company in other entities       Save as disclosed in
schedule 1, the Company has no:

  (a)   interest in the share capital of, or other investment in, any body
corporate;     (b)   interest in any partnership, joint venture, consortium or
other unincorporated association or arrangement for sharing profit or losses; or
    (c)   branch, agency, place of business or permanent establishment outside
the United Kingdom or substantial assets outside the United Kingdom.

14.3   Group Companies       Save for the MEM Holdings Shares, the entire issued
share capital of each Group Company (excluding for the purposes of this
paragraph the Company) is owned legally and beneficially by the Company or a
Group Company.   14.4   No shares or loan capital of the Group Companies under
option       No share or loan capital of any Group Company is now under option
or is agreed or resolved conditionally or unconditionally to be created or
issued or put under option.   14.5   The Sale Shares

  (a)   The Seller is the only legal and beneficial owner of the PUK Shares.    
(b)   The Seller will at Completion be the only beneficial owner of the MEM
Holdings Shares.     (c)   The Seller is entitled to sell and transfer (or
procure the sale and transfer) the full legal and beneficial ownership in the
PUK Shares; and will at Completion be entitled to sell and transfer the full
beneficial ownership in the MEM Holdings Shares to the Buyer on the terms set
out in this Agreement.

57



--------------------------------------------------------------------------------



 



  (d)   The Company has not allotted any shares other than the PUK Shares and
the PUK Shares are fully paid or credited as fully paid.     (e)   There is no
Encumbrance in relation to any of the Sale Shares or unissued  shares in the
capital of the Company. No person has claimed to be entitled to an Encumbrance
in relation to any of the Sale Shares and the Company is not under any
obligation (whether actual or contingent) to sell, charge or otherwise dispose
of any of the Sale Shares or any interest therein to any person.

14.6   The Seller

  (a)   The Seller has the requisite power and authority to enter into and
perform, and has taken all necessary corporate action to authorise the execution
and performance of, its obligations under this Agreement and all other
Transaction Documents to which it is a party.     (b)   The execution and
delivery of, and the performance of the obligations of the Seller under, this
Agreement and each of the other Transaction Documents have been duly authorised
by all necessary corporate action on its part whether under its constitutional
documents or otherwise; and     (c)   This Agreement constitutes, and the other
Transaction Documents executed or to be executed by the Seller will, when
executed by all parties to such agreement, constitute valid and binding
obligations of the Seller enforceable in accordance with their respective terms.
    (d)   So far as the Seller is aware, there is no action pending or
threatened by any third party that would restrict the ability of the seller to
sell, charge or otherwise dispose of any of the Sale Shares.

15   Insolvency   15.1   No order has been made and no resolution has been
proposed or passed for the winding up of the Company or the Seller or for a
provisional liquidator to be appointed in respect of the Company or the Seller
and no petition has been presented for the purpose of winding up the Company or
the Seller.   15.2   No administration order has been made in respect of the
Company or the Seller and no petition or other application to the court for such
an order has been presented or made and no administrator has been appointed (or
notice of intention so to appoint filed in court) in respect of the Company or
the Seller.   15.3   No receiver (which expression shall include an
administrative receiver) has been appointed in respect of the Company or the
Seller or in respect of all or any material part of its assets.   15.4   No
voluntary arrangement has been proposed under section 1 of the Insolvency Act
1986 in respect of the Company or the Seller.   15.5   So far as the Seller is
aware, no distress, execution or other process has been levied or threatened in
respect of any asset of the Company or the Seller.

58



--------------------------------------------------------------------------------



 



Schedule 4.
Limitations on the Seller’s liability

1   Interpretation   1.1   In this schedule, unless the context otherwise
requires:       Claims means all and any claims against the Seller under this
Agreement, including any claim for breach of contract or indemnification, or
pursuant to any common law or statutory rights (insofar as is reasonable),
covenant or undertaking in relation to any matter relating to this Agreement and
includes Warranty Claims and claims under the Tax Covenant unless otherwise
stated but excludes any claim pursuant to the provisions of clause 12
(Restrictive Covenants)       Expenses means all costs and expenses properly
incurred       Tax Claim means any claim under the Tax Covenant and/or the Tax
Warranties       Third Party Claim means, except in paragraph 11 where it shall
bear the meaning ascribed to it in that paragraph, any Claim which arises as a
result of, or in connection with any claim by, or alleged liability to, a third
party       Title Claim means any claim under any of the Warranties set out in
paragraphs 14.5 or 14.6 of schedule 3   2   Application of this schedule      
The provisions of this schedule apply notwithstanding, and in priority to, any
other provision of this Agreement.   3   Maximum liability   3.1   The maximum
aggregate liability of the Seller:

  (a)   for any Warranty Claim arising relating solely to the title to the share
capital of Parker Fox Limited pursuant to Warranty 14.3, shall be an amount
equal to £1,000,000 (and for the avoidance of doubt any Warranty Claim arising
pursuant to any of the Warranties contained in paragraphs 8 or 9 of schedule 4,
whether connected to any claim relating to Warranty 14.3 or otherwise, shall not
be limited by this paragraph (a));     (b)   for Title Claims and Tax Claims
shall be 100% of the Purchase Price; and     (c)   for all other Claims will not
exceed 50% of the Purchase Price

    provided that, except in the case of fraud, the maximum aggregate liability
of the Seller for all Claims shall not exceed 100% of the Purchase Price.   4  
Small claims and threshold   4.1   The Seller will not be liable for any
individual Claim unless the amount of such liability, following application of
the other provisions of this schedule, exceeds £10,000 (an Excluded Claim).

59



--------------------------------------------------------------------------------



 



4.2   For the purposes of paragraph 4.1, Claims of any value arising from the
same subject or consequent on or attributable to one source or original cause
shall be aggregated.   4.3   Subject to paragraph 4.1, the Seller will not be
liable for any Claim unless the aggregate liability for all Claims, following
application of the other provisions of this schedule, exceeds £1,000,000 in
which case the Seller will, subject to the other provisions of this schedule, be
liable for the entirety of such amount (and not just the excess over
£1,000,000).   5   Time limits   5.1   The Seller will not be liable for any
Claim unless the Buyer serves notice of the Claim on the Seller (specifying in
reasonable detail the nature of the Claim and, so far as is practicable, the
amount claimed in respect of it):

  (a)   for any Claim under the Tax Warranties or under the Tax Covenant, on or
before the date falling on the seventh anniversary of Completion; and     (b)  
for any other Claim, on or before the date falling eighteen months from the
Completion Date.

5.2   A Claim notified in accordance with paragraph 5.1 and not satisfied,
settled or withdrawn will be unenforceable against the Seller on the expiry of
the period of 6 months starting on the day of notification of the Claim, unless
proceedings (including particulars of claim) in respect of such Claim have been
both issued and validly served on the Seller within that period and provided
that where a Claim is based upon a liability that is contingent or otherwise not
capable of being quantified:

  (a)   such 6 month period shall commence on the date that the contingent
liability becomes an actual liability or the liability becomes capable of being
quantified; and     (b)   until such time as the contingent liability becomes an
actual liability or the liability becomes capable of being quantified, the
Seller shall have no liability for such Claim.

5.3   The Buyer will not be prevented by paragraph 10 (Claims against third
party) from notifying pursuant to paragraph 5.1 a Claim to which those
paragraphs apply. If any such Claim is notified within the applicable time limit
in paragraph 5.1 then the 6 month period in paragraph 5.2 will commence on the
day on which paragraph 10 ceases to prevent the Buyer taking any further steps
to pursue the relevant Claim.   6   Rights to information   6.1   If the Buyer
gives any notice under paragraphs 5.1, 10 or 11, the Buyer shall, and shall
ensure that each Group Company shall:

  (a)   allow the Seller and its duly authorised representatives and
professional advisers access for the purposes of the relevant Claim or Third
Party Claim to the premises and personnel of the Buyer and each Group Company,
and to any relevant records and information of the Buyer or any Group Company,
(other than records or other information which would be subject to legal
privilege), and permit the Seller and those representatives and advisers to make
copies (at their own cost) of those records and information; and     (b)   if so
requested by the Seller, procure at the cost of the Seller that the auditors of
the relevant Group Company at the relevant time(s) grant to the firm of
accountants appointed by the Seller access to their audit working papers in
respect of audits of the

60



--------------------------------------------------------------------------------



 



      relevant Group Company accounts for any relevant financial year in
connection with the relevant Claim or Third Party Claim.

6.2   Access under paragraph 6.1 may be required only at reasonable times during
normal business hours and on reasonable notice and will be subject to the Seller
giving such undertakings as to confidentiality as the Buyer may reasonably
require and, in the case of access to the auditors’ working papers, to the
Seller and its appointed accountants signing such letters holding the auditors
harmless as the auditors may reasonably require.   7   Buyer’s knowledge   7.1  
The Buyer acknowledges that as at the date of this Agreement it is not actually
aware of any matter which will entitle it to make a Claim (other than a Tax
Claim). For the purposes of this paragraph the actual awareness of the Buyer
shall be construed as a reference to the actual knowledge of Jeff Wheatley,
Carol Cross, Carl Spilker, Mike Marcus and Mike Coury.   8   General limitations
  8.1   The Seller will not be liable for any Claim (other than a Tax Claim) and
accordingly no Claim may be brought to the extent that:

  (a)   the Buyer or any Group Company or any member of the Buyer’s Group has
recovered an amount under the terms of any insurance policy, provided that any
taxes and costs incurred in recovering such amount shall be deducted for the
purposes of such calculation;     (b)   the facts, matters or circumstances have
been specifically provided for in the Accounts (and not subsequently released
before Completion), the Interim Accounts (and not subsequently released before
Completion) or the Completion Statement;     (c)   the Claim arises in
connection with, or the amount of the Claim is increased by:

  (i)   any voluntary act, omission, transaction or arrangement carried out by,
at the request of or with the approval of the Buyer or any Group Company or any
member of the Buyer’s Group or any of their respective officers, employees or
agents before or at Completion;     (ii)   any voluntary act, omission,
transaction or arrangement of the Buyer or any Group Company or any member of
the Buyer’s Group or any of their respective officers, employees, agents or
successors in title after Completion which:

  (A)   is outside the ordinary course of the relevant company’s business and
which is not pursuant to a legally binding obligation entered into on or before
Completion; and     (B)   the Buyer or any Group Company or any member of the
Buyer’s Group or any of their respective officers, employees, agents or
successors in title knew or reasonably ought to have known would give rise to a
Claim;

  (iii)   any breach by the Buyer of any of its obligations under this Agreement
or any other Transaction Document;     (iv)   any:

61



--------------------------------------------------------------------------------



 



  (A)   passing of or change in any statutory or other binding or advisory
legislative or regulatory provision after the date of this Agreement; or     (B)
  publication or withdrawal of any decision of the Courts or any other relevant
regulatory authority after the date of this Agreement

  (v)   any change after the date of this Agreement in the principles, policies
or methods used in the preparation of the audited accounts of the relevant Group
Company;     (vi)   any change on or after Completion to the accounting
reference date of any Group Company;

  (d)   the loss or liability to which the Claim relates has been or is made
good or otherwise compensated for at no expense to the Buyer or any member of
the Buyer’s Group.

8.2   A breach of Warranty which is capable of remedy will not entitle the Buyer
to compensation unless and to the extent that such breach has not been remedied
by the Seller to the reasonable satisfaction of the Buyer within 40 Business
Days after the date of service of the notice of the Claim under this schedule.  
9   Subsequent recovery from third party       The Buyer shall reimburse the
Seller forthwith an amount equal to any sum paid by the Seller in respect of any
Claim (other than a Tax Claim) which is subsequently recovered by or paid to the
Buyer or any other member of the Buyer’s Group by any third party in respect of
the matter giving rise to the Claim (less any Expenses incurred in making such
recovery).   10   Claims against third party   10.1   Where the Buyer or any
Group Company or any member of the Buyer’s Group may be entitled (whether by
reason of insurance, payment, discount, credit, relief or otherwise) to recover
from a third party any sum for any damage or liability which is or could be the
subject of a Claim (other than a Tax Claim) (a Third Party Recovery), the Buyer:

  (a)   shall notify the Seller of the Third Party Recovery within 10 Business
Days of the Buyer or relevant Group Company or any member of the Buyer’s Group
becoming aware that it may be entitled to make the Third Party Recovery, and in
any event prior to taking any material step to enforce, compromise, settle or
waive any right in relation to that Third Party Recovery;     (b)   shall
provide the Seller with such information as the Seller may reasonably require
relating to the Third Party Recovery and shall keep the Seller fully informed of
any material development in the conduct of the Third Party Recovery;     (c)  
shall, and whether before or after the Seller discharges any Claim, if requested
in writing by the Seller (and subject to the Seller paying the Buyer’s
Expenses), promptly:

  (i)   take, and procure that the relevant Group Company and each member of the
Buyer’s Group take, such action as the Seller may reasonably request to enforce
such Third Party Recovery; and

62



--------------------------------------------------------------------------------



 



  (ii)   procure that the Seller is placed in a position to take over the
conduct of all negotiations and proceedings arising in connection with the Third
Party Recovery;

  (d)   shall not (and shall procure that the relevant Group Company and each
member of the Buyer’s Group do not) compromise, settle or waive any right in
relation to that Third Party Recovery without the written consent of the Seller,
not to be unreasonably withheld.

10.2   The Seller shall not be liable for any Claim:

  (a)   unless, subject to paragraph 10.3 the Buyer has first taken steps, or
procured that the relevant member of the Group has first taken steps (including
the commencement and prosecution of proceedings), to enforce such Third Party
Recovery as the Seller may reasonably require before taking steps (other than
notification of the Claim under paragraph 5.1) to pursue the Claim against the
Seller;     (b)   if and to the extent that such Claim arises from or is
increased by the Buyers failure to comply with the provision of this paragraph
10.2.

10.3   The Buyer shall not be obliged to transfer conduct of any Third Party
Recovery to the Seller or take any action requested under clause 10.1(c)(i)
where such Third Party Recovery:

  (a)   may, in the Buyer’s opinion (acting in good faith), have a material
impact on the business of the Group as a whole having regard to its commercial
interests, business activities and reputation in the market; or     (b)  
involves a governmental or regulatory authority,

    provided that in such cases the Seller shall not be liable to pay the
Buyer’s Expenses in respect of the relevant Third Party Recovery.   10.4   Any
Claim will be limited (in addition to the other limitations on the Seller’s
liability referred to in this schedule) to the amount by which the loss or
damage suffered by the Buyer as a result of such breach exceeds the amount (if
any) so recovered by way of the Third Party Recovery.   10.5   If the Third
Party Recovery involves a claim or other right of action against the Sellers (as
defined in the Parker Fox Agreement) the Buyer shall pursue such Third Party
Recovery at the same time, so far as is practicable, as pursuing a Claim and
nothing in this paragraph 10 shall require the Buyer to pursue that Third Party
Recovery before pursuing a Claim.   11   Claims by third party   11.1   In this
paragraph 11, Third Party Claim means any Claim, other than a Tax Claim, which
arises as a result of, or in connection with any claim by, or alleged liability
to, a third party. If grounds for any Third Party Claim arise the Buyer:

  (a)   shall as soon as reasonably practicable following the Buyer or relevant
Group Company becoming aware of the Third Party Claim (and in any event prior to
taking any material step to defend the Third Party Claim or to compromise,
settle or waive any right in relation to the Third Party Claim), notify the
Seller of the Third Party Claim;     (b)   shall provide the Seller with such
information as the Seller may reasonably require relating to the Third Party
Claim and shall keep the Seller fully informed of any material development in
the conduct of the Third Party Claim;

63



--------------------------------------------------------------------------------



 



  (c)   shall, subject only to the provisions of paragraph 11.2, if requested in
writing by the Seller (and subject to the Seller paying the Buyer’s Expenses),
promptly:

  (i)   take, and procure that the relevant Group Company and each member of the
Buyer’s Group take, such action as the Seller may reasonably request to avoid,
dispute, resist, appeal, defend or compromise the Third Party Claim; and    
(ii)   procure that the Seller is placed in a position to take over the conduct
of all negotiations and proceedings arising in connection with the Third Party
Claim;

  (d)   shall not (and shall procure that the relevant Group Company and each
member of the Buyer’s Group do not) compromise, settle or waive any right or
admit any liability in relation to that Third Party Claim without the written
consent of the Seller, not to be unreasonably withheld.

11.2   The Buyer shall not be obliged to transfer conduct of any Third Party
Claim to the Seller or take any action requested under clause 11.1(c)(i) where
such Third Party Claim:

  (a)   may, in the Buyer’s opinion (acting in good faith), have a material
impact on the business of the Group as a whole having regard to its commercial
interests, business activities and reputation in the market; or     (b)  
involves a governmental or regulatory authority,

    provided that in such cases the Seller shall not be liable to pay the
Buyer’s Expenses in respect of the relevant Third Party Claim.   11.3   The
Seller shall not be liable for any Claim if and to the extent that such Claim
arises from or is increased by the Buyer’s failure to comply with the provision
of this paragraph 11.   12   Duty to mitigate       Nothing in this Agreement
will be deemed to relieve the Buyer from its common law duty to mitigate its
loss.   13   No double recovery       Neither the Buyer nor any member of the
Buyer’s Group will be entitled to recover damages or any other amount in respect
of any Claim or otherwise obtain reimbursement or restitution more than once in
respect of the same loss or liability and for this purpose any payment by the
Seller under the Tax Covenant will be deemed to satisfy any Warranty Claim in
respect of the same loss or liability.   14   No reliance on statements      
The Buyer shall not make any claim against the Seller in respect of any
warranty, representation, indemnity, covenant, undertaking or otherwise arising
out of or in connection with the sale of the Sale Shares except where it is
expressly contained in this Agreement or a Transaction Document. The Buyer
confirms that it has not relied upon or been induced to enter into this
Agreement by any warranty, representation, indemnity, covenant or undertaking
given by any person which is not expressly contained in this Agreement or a
Transaction Document.

64



--------------------------------------------------------------------------------



 



15   Remedies and rescission   15.1   The provisions of this schedule will
remain in full force and be fully applicable to all circumstances and, in
particular, will not be discharged by any breach of this Agreement.   15.2   The
Buyer will not be entitled to rescind this Agreement in any circumstances
whatsoever whether before or after Completion.   15.3   The Buyer will not be
entitled to terminate this Agreement in any circumstances whatsoever following
Completion.   15.4   Notwithstanding any other provision, nothing in this
schedule limits the rights of the Buyer in respect of fraud, fraudulent
misrepresentation or under the Unfair Contract Terms Act 1977.   16  
Application to third parties       Any third party which is entitled under the
terms of this Agreement to claim against the Seller will be subject to the
provisions of this schedule as if it were the Buyer.

65



--------------------------------------------------------------------------------



 



Schedule 5.
Buyer’s Warranties

1   The Buyer is a company duly incorporated and validly existing under the laws
of England and Wales and has the requisite power and authority to enter into and
perform, and has taken all necessary corporate action to authorise the execution
and performance of, its obligations under this Agreement and any other
Transaction Document to which it is a party.   2   This Agreement constitutes,
and the other Transaction Documents executed or to be executed by the Buyer
will, when executed, constitute valid and binding obligations of the Buyer
enforceable in accordance with their respective terms.   3   The execution,
delivery and performance by the Buyer of this Agreement and each Transaction
Document will not:

  (a)   breach any provision of the constitutional documents of the Buyer;    
(b)   breach or constitute a default under any agreement or arrangement to which
it is a party or by which it is bound;     (c)   breach any applicable laws or
regulations, or any orders, judgements or decrees of any court, governmental
agency or regulatory body Authority.

4   Save for the clearance referred to in clause 4.1(a), the Buyer has obtained
all consents, approvals and authorisations necessary from all relevant
Authorities to execute and perform its obligations under this Agreement and all
the other Transaction Documents.   5   In relation to the Buyer:

  (a)   no order has been made and no resolution has been proposed or passed for
the winding up of or for a provisional liquidator to be appointed in respect of
any of them and no petition has been presented for the purpose of winding up any
of them;     (b)   no administration order has been made in respect of any of
them and no petition or other application to the court for such an order has
been presented or made and no administrator has been appointed (or notice of
intention so to appoint filed in court) in respect of any of them;     (c)   no
receiver (which expression shall include an administrative receiver) has been
appointed in respect of any of them or in respect of all or any material part of
their respective assets;     (d)   no voluntary arrangement has been proposed
under section 1 of the Insolvency Act 1986 in respect of any of them;     (e)  
no distress, execution or other process has been levied or threatened in respect
of any of their respective assets;     (f)   No event analogous to any of the
circumstances mentioned in any of the foregoing sub-paragraphs of this paragraph
15 has occurred in relation to the Buyer outside England

66



--------------------------------------------------------------------------------



 



Schedule 8
Taxation
Part 1 — General

1   Interpretation   1.1   In this schedule (unless the context otherwise
requires):       Accounts Relief means any Relief which is shown as an asset in
the Completion Statement or is taken into account in computing (and so reducing
or eliminating) any provision for deferred Taxation which appears, or which but
for the presumed availability of the Relief would have appeared, in the
Completion Statement       Actual Taxation Liability means a liability to make
an actual payment of Taxation whether or not such Taxation is also or
alternatively chargeable against or attributable to any other person      
Auditors means the auditors for the time being of the Company       Buyer’s
Group means the Buyer and any company which is or within the six years prior to
the date of Completion has been or after Completion becomes, a member of the
same group of companies as, or is associated or connected with, the Buyer in
each case for any Tax purpose       Claim means any assessment, notice, demand
or other document issued or action taken by or on behalf of any Taxation
Authority or any form of return, computation or self-assessment required by law
from which it appears that the Company is subject to or is sought to be made
subject to, or will or might become subject to, any Taxation Liability or that a
breach of any Tax Warranty has occurred       CTA means the Corporation Tax Act
2009       CTA 2010 means the Corporation Tax Act 2010       Deemed Taxation
Liability means:

  (a)   the setting off of a Post-Completion Relief against an Actual Taxation
Liability of the Company in respect of which the Seller would have been liable
under the Tax Covenant or (as the case may be) against income, profits or gains
which would have given rise to such an Actual Taxation Liability (a Set Off
Liability), in which event the amount of the Set Off Liability is in the former
case the amount of the Actual Taxation Liability eliminated by such setting off
and in the latter case the amount of the Actual Taxation Liability of the
Company which would have arisen but for such setting off;     (b)   the
unavailability of an Accounts Relief in consequence of an Event occurring on or
before Completion in which event the amount of the Deemed Taxation Liability is:

  (i)   where the Accounts Relief unavailable is a deduction from or set-off
against either Taxation or income, profits or gains (an Unavailable Relief
Liability), the amount of the earliest Actual Taxation Liability of the Company
to arise

88



--------------------------------------------------------------------------------



 



      which would not have arisen or could have been avoided but for such
unavailability; and

  (ii)   where the Accounts Relief unavailable is a right to a repayment of
Taxation (an Unavailable Repayment Liability), the amount of Taxation which
would have been repaid but for such unavailability

    Event means any event, occurrence, transaction, including the execution of
the Agreement and Completion), omission or act whatsoever whether alone or in
conjunction with any other event, transaction, omission or act whatsoever,
including further (without limitation), becoming, being or ceasing to be a
member of a group of companies (however defined) for the purposes of any Tax    
  FA means the Finance Act       Group Relief has the meaning given to that
expression by section 402 ICTA and Part 5 CTA 2010       ICTA means the Income
and Corporation Taxes Act 1988       IHTA means the Inheritance Tax Act 1984    
  Independent Expert means a member of the Chartered Institute of Taxation or
the Institute of Chartered Accountants in England and Wales independent of the
parties who has had a specialised Taxation practice for at least ten years and
who shall be appointed by agreement between the relevant parties or (failing
such agreement and upon the first application made by any such party) by the
President of the Chartered Institute of Taxation or the Institute of Chartered
Accountants in England and Wales       ITA means the Income Tax Act 2007      
Post-Completion Relief means any Relief which arises solely in consequence of or
by reference to an Event occurring or deemed to occur after Completion and not
in consequence of or by reference to any Event occurring or deemed to occur on
or before Completion (but shall not include any Windfall Relief)       Refund
means a tax refund relating to an accounting period within the meaning of
section 102 FA 1989 or section 963 of the CTA 2010       Relief means any loss,
allowance, exemption, set-off, deduction, credit or other relief from any
Taxation or in the computation of income, profits or gains for the purpose of
any Taxation and any right to a repayment of Taxation       Seller Relief means
any Relief which is or becomes available to the Company, other than an Accounts
Relief or a Post-Completion Relief       Taxation means:

  (a)   any form of tax, and any levy, duty, impost, deduction, or withholding
in the nature of tax whether governmental, statutory, state, provincial, local
governmental or municipal whenever created or imposed and whether of the United
Kingdom, part of the United Kingdom or elsewhere but not including uniform
business rates, water rates, community charge, council tax or any tax, charge,
rate or duty similar to, corresponding with, replacing or replaced by any of
them; and

89



--------------------------------------------------------------------------------



 



  (b)   all charges, surcharges, interest, penalties and fines relating to any
Taxation falling within paragraph (a) of this definition

    Taxation Authority means any authority or person, whether of the United
Kingdom, part of the United Kingdom or elsewhere, competent to impose, assess or
collect any Taxation       Tax Covenant means paragraph 11 of part 2      
Taxation Liability means any Actual Taxation Liability, any Deemed Taxation
Liability and any costs, fees and expenses falling within paragraph 11.1(g)    
  Tax Warranties means the warranties set out in part 3       TIOPA means the
Taxation (International and Other Provisions) Act 2010       TCGA means the
Taxation of Chargeable Gains Act 1992       unavailability means, in relation to
a Relief, the reduction, modification, claw-back, counteraction, disallowance or
cancellation of or failure to obtain that amount of that Relief but does not
include the set-off of any Relief against Taxation or any income, profits or
gains and unavailable shall be construed accordingly       VATA means the Value
Added Tax Act 1994       Windfall Relief means any Relief falling within
paragraph 4.2   1.2   In this schedule (unless the context otherwise requires):

  (a)   references to Company, whether express or implied, shall be read and
construed as references to each of Purpose UK Holdings Ltd (incorporated in
England and Wales under number 6045943) and each member of the Group excluding
Parker Fox individually as if the provisions of this schedule were set out in
full in respect of each such company;     (b)   references to persons include an
individual, corporation, partnership, unincorporated association, or body of
persons and any state or any agency thereof;     (c)   references to parts are
references to parts of this schedule.

1.3   Any payments made pursuant to this schedule or for breach of any Warranty
shall, so far as possible, be treated as an adjustment to the consideration paid
by the Buyer for the Shares under this Agreement.   2   Exclusions and
Limitations   2.1   The Seller shall not be liable for breach of any Tax
Warranty in respect of any Taxation Liability (or where the loss, liability or
damage arising in consequence of a breach of any Tax Warranty is any Taxation
Liability) or under the Tax Covenant in respect of any Taxation Liability to the
extent that:

  (a)   provision or reserve for it is made in the Completion Statement or
payment or discharge of it is taken into account therein; or     (b)   it arises
in consequence of, or would have been reduced or eliminated but for:

90



--------------------------------------------------------------------------------



 



  (i)   any voluntary act or omission of any member of the Buyer’s Group after
Completion otherwise than in the ordinary course of the business of such company
as carried on at Completion and otherwise than pursuant to a legally binding
obligation of the Company in existence at Completion and which the Buyer’s Group
was aware or ought reasonably to have been aware would give rise to the Taxation
Liability; or     (ii)   the Company ceasing to carry on any trade or business
after Completion or effecting a major change after Completion in the nature or
conduct of any trade or businesses carried on by it; or     (iii)   the Company
changing the date to which it makes up its accounts or changing any of its
accounting policies, bases, practices or principles (including, without
limitation, the treatment of timing differences and the bases on which the
Company values its assets) in either case after Completion but excluding any
change required to comply with any law or generally accepted accounting
practices or principles of the jurisdiction in which the Company is resident for
any Tax purpose; or     (iv)   the failure by or omission of the Company after
Completion to make any claim, election, surrender or disclaimer or to give any
notice or consent or to do any other thing, the making, giving or doing of which
was permitted by law and which is taken in account:

  (A)   in computing and so reducing any provision which appears in the
Completion Statement (or eliminating any provision which would otherwise have
appeared in the Completion Statement); or     (B)   in computing any right to
repayment of Taxation which appears in the Completion Statement;

      (a Required Claim) provided that the Seller has notified the Buyer in
writing of the action required prior to the end of the relevant time limit to
make the claim; or

  (v)   the withdrawal or amendment by the Company after Completion of any
Required Claim (as defined in (iv) above) made by the Company prior to
Completion provided that the Seller has notified the Buyer in writing of the
action required prior to the end of the relevant time limit to make the claim;
or     (vi)   any claim, election, surrender, disclaimer, notice or consent made
by the Company after Completion, the making or doing of which was not taken into
account:

  (A)   in computing and so reducing any provision which appears in the
Completion Statement (or eliminating any provision which, would otherwise have
appeared in the Completion Statement); or     (B)   in computing any right to
repayment of Taxation which appears in the Completion Statement; or     (C)  
which is made at the prior request of the Seller pursuant to its rights under
this agreement; or

91



--------------------------------------------------------------------------------



 



  (vii)   any failure by the Buyer or the Company to comply with its obligations
under paragraphs 6 and 8 but only to the extent such failure gives rises to a
liability to any fine, penalty, interest and/or surcharge; or     (viii)   any
new, or a change in, any legislation, secondary legislation, regulation,
directive or order or any change in the rate of any Taxation or any imposition
of Taxation or change in the published practice of, or published concession
operated by, any Taxation Authority or change in interpretation of law (whether
or not as a result of any case law) in each case coming into effect after
Completion; or

  (c)   such Taxation Liability is a liability to interest on instalment
payments paid on or before Completion under paragraph 7 of the Corporation Tax
(Instalment Payments) Regulations 1998 which interest is only payable by reason
of any instalment payments made before Completion proving to be insufficient as
a result of profits earned by the Company after Completion proving to be greater
than was reasonably estimated by the Company at the time such instalment was
made; or     (d)   it is a liability to any interest, penalty, fine or surcharge
which arises as a result of or by reference to any delay or default on the part
of any member of the Buyer’s Group after Completion; or     (e)   the Buyer has
recovered damages or any other amount under this Agreement (whether for breach
of Warranty, under this schedule or otherwise) in respect of the same loss,
liability, damage or Event or the Buyer or the Company have otherwise obtained
reimbursement or restitution from the Seller or a member of the Seller’s Group.

3   Mitigation of liability       The Seller may, in particular but without
limitation, by notice in writing to the Buyer avoid or reduce any liability
which the Seller would, apart from this paragraph 3, have under the Tax Covenant
or for breach of any Tax Warranty by surrendering or procuring the surrender to
the Company of Group Relief, a Refund or any other Relief (without the Buyer or
the Company being liable to make any payment in consideration for such
surrender) and the liability of the Seller under the Tax Covenant or for breach
of any Tax Warranty shall be satisfied or avoided to the extent of the amount of
Taxation which could be satisfied or avoided as a result of such surrender. The
Buyer shall procure that the Company takes all such reasonable steps, including
(without limitation) making and giving all such claims and consents as may be
necessary to effect any such surrender.   4   Over-provisions and Windfall
Reliefs   4.1   The Buyer shall at the request and expense of the Seller, such
request to be made on or before the seventh anniversary of Completion, request
the Auditors to determine (as experts and not as arbitrators and at the expense
of the Seller) whether:

  (a)   any provision for Taxation (other than a provision for deferred
taxation) or for payment for Group Relief or the surrender of a Refund in the
Completion Statement has proved to be an over-provision and if so its amount;  
  (b)   any right to a repayment of Taxation treated as an asset in the
Completion Statement has proved to be understated and if so its amount or, where
no right to repayment of Taxation was treated as an asset in the Completion
Statement, whether any such

92



--------------------------------------------------------------------------------



 



      amount should have been treated as an asset in the Completion Statement
and if so the amount; or

  (c)   any Actual Taxation Liability which arises or would otherwise have
arisen (other than one which would otherwise have given rise to a corresponding
liability of the Seller under the Tax Covenant) is avoided or reduced or any
repayment of an amount of Taxation is obtained in either case by the use of a
Seller Relief, and, if so, the amount of Taxation so saved or the amount of that
repayment; and

    if the Auditors determine that there has proved to be any such
over-provision, understatement or amount, the amount of such over-provision,
understatement or amount (as the case may be) shall be dealt with in accordance
with paragraph 4.3.   4.2   The Buyer shall at the request and expense of the
Seller request the Auditors to determine (as experts and not as arbitrators and
at the expense of the Seller) whether any Taxation Liability (or the Event
giving rise to such Taxation Liability or the discharge of it) which has
resulted in any sum having been paid or becoming payable by the Seller under the
Tax Covenant or for breach of any Tax Warranty has given rise to a Relief (or
would give rise to a Relief assuming that all reasonable steps are taken to
obtain such Relief) which would not otherwise have arisen, and:

  (a)   a liability of the Company to make an actual payment or increased
payment of Taxation has been or could have been satisfied or avoided in whole or
in part by the use of that Relief; or     (b)   a right to a repayment of
Taxation has or could have arisen as a result of the use of that Relief; and

    if the Auditors so determine, the amount by which that liability has or
could have been satisfied or avoided or an amount equal to the amount of that
repayment (as the case may be) shall be dealt with in accordance with paragraph
4.3.   4.3   Where it is provided under paragraph 4.1 or 4.2 that any amount is
to be dealt with in accordance with this paragraph 4.3:

  (a)   the amount shall first be set off against any payment then due from the
Seller under the Tax Covenant or for breach of any Tax Warranty;     (b)   to
the extent there is an excess, a refund shall be made to the Seller, within 10
Business Days of the Auditors determination referred to in paragraph 4.1 or 4.2
(as appropriate), of any previous payment made by the Seller under the Tax
Covenant or for breach of any Tax Warranty and not previously refunded under
this paragraph up to the amount of such excess; and     (c)   to the extent that
the excess referred to in paragraph 4.3(b) is not exhausted thereunder, the
remainder of that excess shall be carried forward and set off against any future
payment which becomes due from the Seller under the Tax Covenant or for breach
of any Tax Warranty;

4.4   Where such determination by the Auditors as is mentioned in paragraph 4.1
or 4.2 has been made, the Seller or the Buyer may request the Auditors to review
such determination (at the expense of the person making the request) in the
light of all relevant circumstances, including any facts which have become known
only since such determination, and to determine

93



--------------------------------------------------------------------------------



 



    whether such determination remains correct or whether, in the light of those
circumstances, the amount that was the subject of such determination should be
amended.

4.5   If the Auditors determine under paragraph 4.4 that an amount previously
determined should be amended, that amended amount shall be substituted for the
purposes of paragraph 4.1 or 4.2, as the case may be, in place of the amount
originally determined and such adjusting payment (if any) as may be required by
virtue of such substitution shall forthwith be made by the Seller to the Buyer
or, as the case may be, by the Buyer to the Seller.   5   Recovery from third
parties   5.1   If the Seller has made, or is liable to make, a payment to the
Buyer under the Tax Covenant or for breach of any Tax Warranty and any member of
the Buyer’s Group is before the seventh anniversary of Completion entitled to
recover from any third party (including any Taxation Authority) a payment which
would not have been made but for such Actual Taxation Liability, the Buyer shall
and shall procure that the relevant member of the Buyer’s Group shall inform the
Seller of this entitlement and use all reasonable endeavours to effect such
recovery.   5.2   The Buyer covenants with the Seller to pay to the Seller a sum
equal to the lesser of:

  (a)   the amount of any payment so received, after deduction therefrom of an
amount equal to any costs, fees and expenses incurred in obtaining it and any
Taxation Liability incurred in respect of it; and     (b)   the amount paid by
the Seller under the Tax Covenant or in respect of the Tax Warranties in respect
of the Taxation Liability in question.

6   Appeals and conduct of claims   6.1   If the Buyer or the Company (or any of
their officers, employees or agents) becomes aware of a Claim which could give
rise to a liability of the Seller under the Tax Covenant or in respect of the
Tax Warranties, the Buyer shall or shall procure that the Company shall as soon
as reasonably practicable give written notice of the Claim to the Seller and, in
any event, where a statutory or other time limit is applicable for responding to
or appealing against the Claim or to any assessment, notice, demand or other
document issued (or deemed to be issued) or action taken which constitutes the
Claim, the Buyer shall, where reasonably practicable, give written notice of the
Claim to the Seller at least 21 days prior to the expiry of such time limit.
Such written notice shall, where reasonably practicable, include an estimate of
the liability of the Seller under the Tax Covenant or in respect of the Tax
Warranties in respect of such Claim, the basis of calculation of that estimate
and such details of the Claim as are then available to the Buyer or the Company.
  6.2   The Buyer shall, and shall procure that the Company shall, take such
action to appeal, compromise, protest against, mitigate, reduce, avoid, dispute,
resist or compromise the Claim and make available such documents, information
and assistance in connection with the Claim as the Seller may by written notice
reasonably request provided the Seller shall indemnify the Buyer and the Company
against all reasonable costs and expenses which the Buyer or the Company
properly incurs as a result of taking such action or providing such information
and assistance.   6.3   The Seller may, at the Seller’s expense, elect to have
any action referred to in paragraph 6.2 conducted by professional advisers
acting in the name of the Company but reporting to the Seller in which event the
provisions of paragraph 6.4 shall apply.

94



--------------------------------------------------------------------------------



 



6.4   The Seller hereby undertakes to the Buyer to:

  (a)   keep the Buyer informed of all matters relating to the action and
deliver to the Buyer copies of all material correspondence relating to the
action;     (b)   obtain the prior written approval of the Buyer (not to be
unreasonably withheld or delayed) to the content and sending of written
communications relating to the action to a Taxation Authority; and     (c)  
obtain the prior written approval of the Buyer (not to be unreasonably withheld
or delayed) to:

  (i)   the settlement or compromise of the Claim which is the subject of the
action; and     (ii)   the agreement of any matter in the conduct of the action
which is likely to affect the amount of the Claim.

6.5   The Buyer shall not be obliged to procure that the Company take any action
under this paragraph 6 (including paragraph 6.3) which involves contesting any
matter beyond the first appellate body (excluding the Taxation Authority which
has or shall have made the Claim in question, the statutory pre-tribunal review,
the Tax Chamber of the First-tier Tribunal and the Finance and Tax Chamber of
the Upper Tribunal) unless the Seller furnishes the Buyer with the written
opinion of Counsel of at least five years call who is experienced in the subject
matter of the Claim to the effect that an appeal in respect of the matter in
question has a reasonable prospect of being won.   6.6   If at any time the
Seller has not exercised the election referred to in paragraph 6.3 but requests
that the Buyer take, or procure that the Company take, any action referred to in
paragraph 6.2, the provisions of paragraph 6.4 shall apply as if references to
“Seller” are references to “Buyer” and reference to “Buyer” are references to
“Seller”.   7   Disputes   7.1   In the event of any dispute under paragraph 3,
4, 5, 6 or 8 of this schedule, such dispute shall at the election of either/any
party be determined by the Independent Expert (acting as expert and not as
arbitrator) and in the absence of manifest error his determination shall be
conclusive and binding on the parties. The proper charges and disbursements of
the Independent Expert shall be paid and borne on each occasion by the parties
concerned in such proportions as the Independent Expert may in his absolute
discretion consider fair and reasonable.   7.2   If either party is dissatisfied
with any determination of the Auditors, the matter shall be referred to the
Independent Expert for determination in accordance with the provisions of
paragraph 7.1.   8   Taxation Computations   8.1   Subject to complying with the
provisions of paragraph 8.2 below, the Seller or its duly authorised agents
shall, at the cost and expense of the Company:

  (a)   prepare and submit the corporation tax returns of the Company for all
accounting periods of the Company ended on or prior to Completion, to the extent
the same shall not have been prepared and/or submitted before the date hereof;

95



--------------------------------------------------------------------------------



 



  (b)   prepare and submit all claims, elections, notices, disclaimers, consents
and/or surrenders assumed in preparing the returns referred to in (a); and    
(c)   deal with all matters (including correspondence and negotiations) relating
to the returns of the Company referred to in (a).

8.2   The Seller covenants with the Buyer:

  (a)   to keep the Buyer and its duly authorised agents fully informed of all
matters relating to the submission, negotiation and agreement of the returns
referred to in paragraph 8.1(a); and     (b)   that no written communications
(including e-mails) shall be transmitted to any Taxation Authority without first
being submitted to the Buyer and/or its duly authorised agents as soon as
reasonably practicable for their comments, authorisation and written approval
and shall only finally be submitted or transmitted to the relevant Tax Authority
on the receipt of the written approval of the Buyer (such approval not to be
unreasonably withheld or unreasonably delayed).

8.3   The Buyer shall be obliged to procure that the Company makes or gives any
returns, claims, elections, surrenders and consents in relation to Taxation, to
the extent it was assumed they would be made or given in computing any provision
which appears in the Completion Statement (or in eliminating any provision which
would have so appeared) provided that the Seller has notified the Buyer in
writing of the action required as soon as practicable and, in any event, prior
to the end of the time limit to make the claim.   8.4   The Buyer shall be under
no obligation to procure the signing and/or authorisation of any document
delivered to it under paragraph 8.2(b) which it reasonably considers, to be
false, misleading, incomplete or inaccurate in any respect having made
reasonable enquiries as to the completeness, validity, and/or accuracy thereof.
  8.5   The Buyer shall provide and shall procure that the Company provides with
all such documents and information (including, without limitation, access to
books, accounts and records as well as copies of any written communications from
any Tax Authority) as the Seller may reasonably require in connection with its
rights pursuant to this paragraph 8.   8.6   In respect of the accounting period
of the Company commencing prior to Completion and ending after Completion
(Straddle Period) the Buyer shall procure that the corporation tax returns of
the company shall be prepared on the basis which is consistent with the manner
in which corporation tax returns of the Company are or have been prepared for
all accounting periods ended prior to Completion.   8.7   The Buyer shall
procure that the Company keeps the Seller fully informed of the Taxation affairs
of the Company in respect of the Straddle Period and shall provide the Seller
with copies of all relevant documents and shall not submit any correspondence or
submit or agree any return or computation for such period, to any Taxation
Authority without giving the Seller a reasonable opportunity to make
representations thereon and without the written consent of the Seller (such
consent not to be unreasonably withheld or delayed).   8.8   The Seller or its
duly appointed agents, as appropriate, shall provide and shall procure that, at
the Buyer’s expense, the Company provides with all such documents and
information (including, without limitation, access to books, accounts and
records as well as copies of any written communications from any Tax Authority)
as the Buyer may reasonably require in connection with its rights pursuant to
this paragraph 8.

96



--------------------------------------------------------------------------------



 



9   Miscellaneous   9.1   In assessing any damages payable by the Seller for
breach of any Taxation Warranty, the value of the Company shall not be taken as
exceeding the Consideration.   9.2   If any potential claim under the Tax
Covenant or for breach of any Tax Warranty arises in consequence of a liability
of the Company which is contingent only, the Seller shall not be liable in
respect of the claim until such time as the contingent liability ceases to be
contingent and becomes an actual liability.   10   Buyer’s Covenant   10.1   The
Buyer covenants with the Seller to pay to the Seller by way of additional
payment of purchase price for the Sale Shares an amount equal to any Actual
Taxation Liability of the Seller or of any company which is under the control of
the Seller at any time after Completion (and any costs and expenses incurred by
the Seller or the company in relation to such Actual Taxation Liability or in
making any claim under this paragraph 10.1), where such Actual Taxation
Liability arises as a result of the failure by the Company to discharge after
Completion an Actual Taxation Liability for which the Company is primarily
liable and which is not within the Tax Covenant.   10.2   If the Buyer becomes
liable to make a payment under paragraph 10.1, the Buyer shall pay such amount
in cleared immediately available funds on or before the later of the date 5
Business Days before that Actual Taxation Liability is finally due and payable
and the date 5 Business Days after the date of written demand on the Buyer by
the Seller.   10.3   The provisions of paragraphs 4.1 to 4.3 of Part 2 of this
Schedule shall apply to payments under this paragraph 10 as it applies to
payments under the Tax Covenant as if references therein to the “Buyer” are
references to the “Seller” and references to the “Seller” are references to the
“Buyer”.

97



--------------------------------------------------------------------------------



 



Part 2 — Taxation Covenant

1   Covenant by the Seller   1.1   Subject to the provisions of part 1 and of
schedule 4, the Seller hereby covenants with the Buyer to pay to the Buyer an
amount equal to:

  (a)   any Actual Taxation Liability of the Company arising as a result of;

  (i)   an Event occurring on or before Completion; or     (ii)   or by
reference to any income, profits or gains earned, accrued or received on or
before or in respect of any period ended on or before the date of Completion; or
    (iii)   the waiver, discharge or elimination after Completion of any
indebtedness pursuant to clause 8.3 of this agreement;

  (b)   any Deemed Taxation Liability;     (c)   any payment of Taxation for
which a Company is liable that would not have arisen but for any person (other
than the Buyer or a company falling within the definition of Company) failing to
pay any amount of Taxation;     (d)   (without limitation to the generality of
Clause 1.1(a) any Taxation Liability of the Company arising on or before
Completion in connection with any inter-Company loans, including, without
limitation, any Taxation Liability arising as a result of (i) any potential
withholding tax liabilities, or (ii) any adjustments under Part 4 of TIOPA in
respect of those loans;     (e)   (without limitation to the generality of
Clause 1.1(a) any Tax Liability arising as a result of (i) the MEM Holdings
Shares being considered to be “readily convertible assets” as defined for the
purposes of Part 11 Chapter 4 ITEPA 2003 and (ii) the sale of the Sale Shares to
CCRT International Holdings B.V.;     (f)   any increased United States Taxation
payable by any member of the Buyer’s Group as a result of the representation at
paragraph 2.1 being incorrect; or     (g)   any reasonable third party costs,
fees and expenses reasonably incurred by the Buyer or the Company as a result of
any Taxation Liability within paragraphs 1.1(a) to 1.1(f) above or with any
Claim in respect thereof or in taking or defending any action under this
schedule.

2   United States Tax   2.1   The Seller represents that it and each Company and
Parker Fox has elected or will elect to be treated as a disregarded entity, or
partnership pursuant to Treas. Reg. 301-7701-2, or 301.7701-3 as appropriate,
and such election will be in force at the Completion Date. The Buyer and Seller
acknowledge and agree that the sale of the Company as contemplated herein by the
Seller shall be treated, for United States federal income tax purposes, as the
sale by the Seller’s Guarantor and the purchase by the Buyer of all of the
assets of each Company and Parker Fox.

98



--------------------------------------------------------------------------------



 



2.2   The Buyer, the Seller and the Seller’s Guarantor agree that they shall not
take any inconsistent position with respect to the characterisation set out in
paragraph 2.1 above for United States federal income tax purposes.   2.3   The
Buyer, the Seller and the Seller’s Guarantor shall mutually agree on an
allocation of the Purchase Price and any liabilities assumed for US federal tax
purposes among the assets of each Company and Parker Fox in accordance with
Section 1060 of the Internal Revenue Code of 1986, as amended. If the Buyer, the
Seller and the Seller’s Guarantor cannot agree on such an allocation within
30 days after the Completion Date, the Buyer shall have the right to propose an
allocation schedule (the Proposed Allocation Schedule) and the Seller and the
Seller’s Guarantor shall be deemed to accept the Proposed Allocation Schedule
unless they reject it in writing within 30 days of the proposal of the Proposed
Allocation Schedule by the Buyer. If there is an objection to the Proposed
Allocation Schedule, the matter shall be resolved in accordance with procedures
substantially similar to the dispute settlement procedures set out in
Section 3.6 to 3.11 of Schedule 11 (“Completion Statements”). The allocation, as
agreed to by the Buyer, the Seller and the Seller’s Guarantor, or as resolved in
accordance with the preceding sentence, shall be binding on the Buyer. the
Seller and the Seller’s Guarantor, and the Buyer, the Seller, and the Seller’s
Guarantor agree that they shall not take any inconsistent position with respect
to such allocation for accounting or United States federal income tax purposes.
  3   Payment   3.1   If the Seller is or becomes liable to make a payment under
the Tax Covenant in respect of:

  (a)   an Actual Taxation Liability, the Seller shall pay such amount on or
before the date 5 Business Days after the date of written notice from the Buyer
to the Seller of the amount which the Seller is required to pay and requesting
payment or, if later, the date 5 Business Days before the date on which the
Actual Taxation Liability in question is due for payment;     (b)   a Deemed
Taxation Liability, the Seller shall pay such amount by the later of 5 Business
Days after the date of written notice from the Buyer to the Seller of the amount
which the Seller is required to pay and requesting payment, and:

  (i)   in the case of a Set Off Liability, the date on which the Actual
Taxation Liability referred to in the definition of that term would otherwise
have become due for payment;     (ii)   in the case of an Unavailable Relief
Liability, 5 Business Days before the date on which the Actual Taxation
Liability referred to in the definition of that term is actually due for
payment; or     (iii)   in the case of an Unavailable Repayment Liability, the
date on which the repayment of Taxation would have been made but for that
unavailability; or

  (c)   any amount within paragraph 1.1(g) the Buyer will notify the Seller in
writing of such amount specifying details of the services for which those costs,
fees and expenses were incurred and the circumstances in which they were
obtained and the Seller shall pay such amount on or before the date 5 Business
Days after the date of such notice.

3.2   Sums not paid by the Seller on the dates specified in paragraph 3.1 shall
bear interest (which shall accrue from day to day after, as well as before,
judgment at the base rate from time to

99



--------------------------------------------------------------------------------



 



    time of Barclays Bank plc) from the date following the specified date up to
and including the day of actual payment of such sums.   4   Tax on payments by
Seller   4.1   All sums payable by the Seller to the Buyer under this schedule
shall be paid free and clear of all deductions or withholdings except as may be
required by law.   4.2   If the Seller is required by law to make a deduction or
withholding, the Seller covenants to pay to the Buyer such further sum as will
ensure that the Buyer receives and retains a net amount (after taking into
account such Taxation) equal to the full amount which it would have received and
retained had the payment in question not been subject to Taxation.   4.3   If
any amount paid or due to the Buyer under this schedule or in respect of the Tax
Warranties results in a Taxation Liability of the Buyer (ignoring the
availability of any Relief), the Seller covenants with the Buyer to pay the
Buyer such further sum as will ensure that the net amount received and retained
by the Buyer after such Actual Taxation Liability is taken into account shall
equal the full amount which would have been received and retained by the Buyer
in the absence of such Taxation Liability.

100



--------------------------------------------------------------------------------



 



Part 3 — Taxation Warranties

1   Post Accounts Date       Since the Accounts Date:

  (a)   no accounting period has ended for the purposes of any Taxation;;    
(b)   the Company has not paid any Taxation after its due date for payment and
is not liable for any Taxation the due date for payment of which has passed;    
(c)   the Company has not declared or paid any dividend or made any other
distribution for the purposes of any Taxation.

2   Compliance   2.1   The Company has duly paid all material amounts of Tax
which it has become liable to pay, on or before the due date for payment.   2.2
  All notices, computations and returns which ought to have been submitted to a
Taxation Authority by the Company have been properly and duly so submitted and
all information, notices, computations and returns submitted to a Taxation
Authority are true, accurate and complete in all material respects and are not
the subject of any material dispute nor, so far as the Seller is aware, are
likely to become the subject of any material dispute with a Taxation Authority.
  2.3   All material records which the Company is required to keep for Taxation
purposes have been duly kept and are available for inspection at the premises of
the Company.   2.4   The Company has not, within the last three years, asked for
any extensions of time for the filing of any currently outstanding tax returns
or other documents relating to Taxation.   2.5   All claims or other requests
for any particular treatment relating to Taxation that have been taken into
account in computing any amount in the Accounts or the Completion Statement and
the time limit for the making of which has passed have been duly made.   2.6  
There is no dispute between the Company and any Taxation Authority, the Company
is not the subject of an investigation, audit or review by any Taxation
Authority and as far as the Seller is aware there are no facts which are likely
to give rise to any such dispute, investigation, audit or review.   2.7   The
Company is not and has not at any time within the 3 years prior to the date
hereof been liable to pay any penalty, fine, surcharge, interest or similar
amount in relation to Taxation in excess of £10,000 and as far as the Seller is
aware there are no facts which are likely to cause it to become liable to pay
any such penalty, fine, surcharge, interest or similar amount.   2.8   Within
the last 3 years, the Company has duly and punctually complied with all its
obligations to deduct Taxation from payments made by it and to account for such
Taxation to any Taxation Authority.   3   Close companies       The Company is
not and has never been a close company within the terms of section 414 and 415
ICTA or sections 439 or 446 of the CTA 2010.

101



--------------------------------------------------------------------------------



 



4   Distributions and payments   4.1   No distribution (for the purposes of any
Taxation) has been made by the Company during the six years ended on the
Accounts Date (except as provided in the Accounts).   4.2   The Company has not
made or received or been involved in any distribution pursuant to a demerger or
reconstruction.   4.3   The Company has not at any time received a capital
distribution in cash or in specie.   4.4   The Company has not on or after 6
April 1965:

  (a)   repaid, redeemed or purchased or agreed to repay, redeem or purchase any
of its share capital; or     (b)   capitalised or agreed to capitalise in the
form of shares or debentures, any profits or reserves of any class or
description, or otherwise issued or agreed to issue share capital otherwise than
for new consideration (as defined in section 254 ICTA).

5   Employee benefits   5.1   The Disclosure Letter contains full details of all
dispensations granted to the Company by any Tax Authority under any relevant
legislation, statute, regulation, statutory instrument or other published
practice or law with judicial effect relating to payments and benefits made or
provided, or treated as made or provided, to its employees or officers or former
employees or officers or any persons required to be treated as such, and the
reporting requirements in relation to such payments and benefits.   5.2   The
Disclosure Letter contains full details of all long-term incentive plans, share
option schemes, profit sharing schemes and trusts for the benefit of employees
established by the Company, whether or not approved by any relevant Tax
Authority and of all bonus or profit related pay schemes established by the
Company.   6   Group transactions   6.1   The Company is not liable to make any
payment (to any person other than another company falling within the definition
of the Company) for any Group Relief or a Refund surrendered or to be
surrendered to it and there are no amounts due or which may become due to the
Company (from any person other than another company falling within the
definition of the Company) in respect of the surrender of any Group Relief or a
Refund. The Company is not liable to surrender (to any person other than another
company falling within the definition of the Company) any Group Relief or a
Refund under those provisions. There are no arrangements whereby the Company may
become liable to repay (to any person other than another company falling within
the definition of the Company) any sums paid to it for the surrender of any
Group Relief or a Refund.   6.2   The Company has not at any time:

  (a)   acquired any asset from any company (other than another company falling
within the definition of the Company) which at the time of the acquisition was a
member of the same group of companies (for the purposes of any Taxation) nor has
the Company entered into any election pursuant to section 171A or section 179A
TCGA;     (b)   acquired an asset as trading stock from a member of the same
group where the asset did not form part of the trading stock of any trade
carried on by the other member or

102



--------------------------------------------------------------------------------



 



      disposed or an asset which formed part of the trading stock of any trade
carried on by the Company to another member of the same group which acquired the
asset otherwise than as trading stock of a trade carried on by the other member;

  (c)   ceased to be a member of a group of companies in such circumstances that
a profit or gain was deemed to accrue to the Company and neither the execution
of this Agreement, this Agreement becoming unconditional or Completion will
result in any profit or gain being deemed to accrue to the Company for any
Taxation purpose.

7   Residence and offshore interests   7.1   The Company is and has at all times
been resident in the county of its incorporation for Tax purposes and is not and
has not been treated as resident or as having a branch or permanent
establishment in any other jurisdiction for any Taxation purpose (including
under any double taxation treaty or agreement).   7.2   The Company is not
liable for any Taxation as the agent or Tax representative of any other person
or business and does not constitute a permanent establishment of any other
person, business or enterprise for any Taxation purposes.   7.3   The Company
does not and has at no time owned a beneficial interest in the capital of a
company which is resident outside the United Kingdom and which would be a close
company if it were resident in the United Kingdom, in circumstances such that a
chargeable gain accruing to that other company could be appointed to the Company
under section 13 TCGA.   7.4   The Company has not received any asset by way of
gift as mentioned in section 282 TCGA.   8   VAT   8.1   The Company is duly
registered for the purposes of VATA. Such registration is not subject to any
conditions imposed by or agreed with the Commissioners of HM Revenue and
Customs. Within the last 3 years, the Company has complied in all material
respects with VATA and all orders, provisions, directions or other conditions
made or imposed thereunder or under any other law relating to VAT.   8.2   The
Company is not and has never been a member of a group for the purpose of section
43 VATA.   8.3   The Company has not registered, and is not required to
register, for VAT purposes (or for the purposes of any similar tax on added
value or turnover) in any country other than the United Kingdom.   9   Stamp
duty, stamp duty reserve tax and Stamp duty land tax   9.1   All documents which
confer any right or title upon the Company to which the Company was a party as a
Buyer, lessee or assignee and which attract stamp or transfer duty in the United
Kingdom have been duly stamped.   9.2   The Company has not been party to any
transaction whereby the Company is or could become liable to or to account for
stamp duty reserve tax.   9.3   The Company has duly paid any stamp duty land
tax which it has been required to pay.

103



--------------------------------------------------------------------------------



 



Schedule 10
Pre-Completion

1   Access

Until Completion the Seller shall:

  (a)   procure that the Buyer, its agents and representatives are given access
to the financial books and records of the Group Companies during normal business
hours on any Business Day and on reasonable notice to the Seller;     (b)  
provide such information regarding the business and affairs of the Group as the
Buyer may reasonably require provided that the Buyer agrees that it would not be
reasonable to require information considered by the Seller, acting in good
faith, to be commercially sensitive;     (c)   not, and shall procure that no
Group Company shall enter into, continue or solicit discussions or negotiations
with, or provide any information to or otherwise assist, any third party who may
be interested in acquiring the Sale Shares (or any of them) or the whole or any
material part of the undertaking, business or assets of any Group Company, save
that nothing in this paragraph (c) shall restrict any member of the Seller’s
Group, or any Group Company at the cost of the Seller’s Group (and at no cost to
the Group):

  (i)   from undertaking any corporate transaction or reorganisation (other than
a sale in a private transaction (whether through one or more transactions) which
relates exclusively to the Group);     (ii)   a spin-off of Purpose Financial
Holdings, Inc, as envisaged by documents previously filed with the US Securities
and Exchange Commission     (iii)   from acquiring the interests of minority
shareholders in MEM on the basis of the Minority SPA; or     (iv)   from taking
reasonable steps to prepare for the potential initial public offering of any
member of the Group including but not limited to agreeing appropriate
transaction agreements, announcements, notices and circulars and communication
regarding any potential offering with any regulator provided that there shall be
no announcement or disclosure to the public of any potential offering and
information is only provided to potential investors who have agreed in writing
to keep such information confidential ; or     (v)   from taking all and any
necessary steps to prepare for a private debt financing, private placement or
public offering of debt securities of any member of the Group including the
execution and filing of appropriate transactional documentation to support such
fund raising provided that:

  (A)   any agreement signed by the Seller or any Group Company in respect of a
private debt financing, private placement or public offering of debt securities
shall provide that it terminates without liability to any member of the Group
upon completion of this Agreement;

106



--------------------------------------------------------------------------------



 



  (B)   the Seller shall not close any such transaction; and     (C)  
information is only provided to potential financiers who have agreed in writing
to keep such information confidential.

2   Conduct of Business

Until Completion the Seller shall carry on the Business in the ordinary course
in the same manner as it is presently carried on as regards the nature, scope
and manner of operation and exercise all rights and powers available to it so as
to procure that, except with the written consent of the Buyer, no Group Company
shall:

  (a)   incur any expenditure exceeding £100,000 for any individual item; or    
(b)   dispose of or create any Security Interest in respect of any part of its
assets except in the ordinary course of trading; or     (c)   borrow any money
(except pursuant to the NatWest Facility in the ordinary course of business) or
make any payments out of or drawings on its bank account(s) (except routine
payments or drawings (including pursuant to the NatWest Facility in the ordinary
course of business) in the ordinary course of trading); or     (d)   enter into
any unusual or abnormal contract or commitment; or     (e)   grant any lease or
third party right in respect of any of the Properties or transfer or otherwise
dispose of any of the Properties; or     (f)   contravene in any material
respects any statute, order or regulation (provided always that this paragraph
(f) shall not be applied retrospectively (including for the avoidance of doubt
the retrospective interpretation of any existing statute, order or regulation)
to impose any greater obligation or liabilities on the Seller); or     (g)   do
or omit to do anything which might result in the termination, revocation,
suspension, modification or non-renewal of any licence or consent held by it
which is likely to have a material effect on the Business; or     (h)   declare,
make or pay any dividend or other distribution excluding (i) the repayment of
any intragroup indebtedness between any Group Company and any other Group
Company or any indebtedness between a Group Company and any Member of the
Seller’s Group and (ii) the redemption of any preference shares in a Group
Company by any Member of the Seller’s Group; or     (i)   grant, issue or redeem
any mortgage, charge, debenture or other security or other than in the ordinary
course of trading give any guarantee or indemnity, excluding the redemption of
the following Security Interests;

  (A)   Debenture granted by MEM Capital Limited to Bank of Scotland plc dated
21 March 2006     (B)   Debenture granted by MEM Capital Limited to CompuCredit
Holdings Limited dated 22 March 2007     (C)   Guarantee and Debenture granted
by MEM Capital Limited to Barclays Bank dated 12 December 2008

107



--------------------------------------------------------------------------------



 



  (D)   Guarantee granted by MEM Capital Limited to Bank of Scotland Plc dated
16 March 2006.

  (j)   make any change in the terms and conditions of employment of any of its
directors or Senior Manager or employ or terminate (except for good cause) the
employment of any Senior Manager excluding the termination of the employment of
Iain McKenzie; or     (k)   make, or announce to any person any proposal to
make, any change or addition to any Relevant Benefits (as defined in paragraph 7
of schedule 3) of or in respect of any of its directors, employees, former
directors or former employees (or any dependant of any such person) or to any of
the Disclosed Schemes other than any change required by law; or     (l)   grant
or create, or announce to any person any proposal to grant or create, any
additional Relevant Benefits (as so defined) or take any action or allow any
action to be taken in relation to any of the Disclosed Schemes other than in the
ordinary course of administering the Disclosed Schemes or omit to take any
action necessary or prudent for the ordinary proper operation of the Disclosed
Schemes; or     (m)   permit any of its insurances to lapse or do anything which
it knows or ought reasonably to know would make any policy of insurance void or
voidable; or     (n)   create, issue, purchase or redeem any class of share or
loan capital other than pursuant to the Minority SPA or in connection with the
repayment of any intragroup indebtedness between any Group Company and any other
Group Company or any indebtedness between a Group Company and any Member of the
Seller’s Group or a redemption of any preference shares in a Group Company by
any Member of the Seller’s Group; or     (o)   pass any resolution of its
shareholders or any class of shareholders, whether in general meeting or
otherwise other than in connection with the repayment of any intragroup
indebtedness between any Group Company and any Member of the Seller’s Group or
in connection with the transactions envisaged by the Minority SPA; or     (p)  
form any subsidiary or acquire shares in any company or participate in, or
terminate any participation in, any partnership or joint venture other than
termination of the shareholders agreement relating to MEM Holdings Limited in
connection with the transactions envisaged by the Minority SPA; or     (q)  
amend, vary, waive or terminate the Parker Fox Agreement or the Minority SPA; or
    (r)   fail to enforce any right under the Parker Fox Agreement or the
Minority SPA which would have a material adverse effect on the rights and
benefits which any Group Company has pursuant to the terms of such agreements;
or     (s)   agree, conditionally or otherwise, to do any of the foregoing.

3   Termination   3.1   3.1 If before Completion the Seller is in material
breach of any obligation on its part under Schedule 10 to this Agreement, where
that breach is capable of remedy, it is not remedied to the Buyer’s satisfaction
the Buyer may elect to terminate this Agreement by giving notice to the Seller.

108



--------------------------------------------------------------------------------



 



3.2   3.2 If the Buyer elects to terminate this Agreement pursuant to the
provisions of paragraph 3.1 above,

  (a)   except for this paragraph 3 (and the provisions of clause 7.2 which
implement this paragraph 3) and clauses 1, 2, 10, 16, 18 and 19 all the
provisions of this Agreement shall lapse and cease to have effect; but     (b)  
neither the lapsing of those provisions nor their ceasing to have effect shall
affect any (i) accrued rights and obligations under clause 4.6 as at the date of
termination under paragraph 3.1 or (ii) accrued rights or liabilities of either
party in respect of damages for non-performance of any obligation under this
Agreement falling due for performance prior to such lapse and cessation provided
that if the Buyer terminates this Agreement pursuant to paragraph 3.1 the
Buyer’s only remedy for breach of the provisions of this schedule 10 shall be
termination of the Agreement.

4   Capital Expenditure       Within 7 Business Days of the end of each calendar
month after the date of this agreement the Seller shall, or shall procure that a
relevant Group Company shall, provide to the Buyer a schedule detailing the
amounts, in GBP, of any capitalised internal software costs incurred in the
calendar month. The Seller will, acting in good faith, take into account any
comments and observations that the Buyer may reasonably make on such schedule,
including in relation to the treatment of such software costs in the future and
provide such additional information as the Buyer may reasonably request provided
that the Buyer agrees that it would not be reasonable to require the Seller to
make any changes to its accounting principles, policies, procedures or
practices.

109



--------------------------------------------------------------------------------



 



Schedule 11
Completion Statement
Part 1 — General Provisions

1   Form and Content of the Completion Statement       The Completion Statement
shall be drawn up in the format of the proforma set out in part 2 , of this
schedule and include the line items, set out in part 2 of this schedule. The
Completion Statement shall include the general ledger codes, and only those
general ledger codes, for each of companies in the form set out in part 2 of
this schedule. Amounts for each general ledger category, for each company, are
provided as of November 30, 2010 as a reference. Actual Working Capital Amount
is the total sum of the general ledger items for all of the companies, after
considering any eliminations as provided for in the example set out in part 2 of
this schedule below (which, for the avoidance of doubt, is included for
illustrative purposes only).   2   Accounting Policies   2.1   The Completion
Statement shall be drawn up in accordance with:

  (a)   the accounting principles, policies, procedures, practices and
techniques set out in paragraphs 2.2 to 2.3 below;     (b)   the specific
accounting policies set out in part 3 of this schedule     (c)   to the extent
not inconsistent with paragraph 2.1(b), the accounting principles, policies,
procedures, practices, evaluation rules, methods, techniques and bases in the
Accounts, applied on a consistent basis;     (d)   to the extent not
inconsistent with paragraphs 2.1(b) and 2.1(c) UK generally accepted accounting
practices as at the date of this Agreement.

2.2   The Completion Statement shall be drawn up as at Completion. No account
shall be taken of events taking place after Completion and regard shall only be
had to information available to the parties to this Agreement at that time.  
2.3   The Completion Statement shall be expressed in pounds sterling.   3  
Preparation   3.1   As soon as practicable, and in any event no later than the
date falling 60 days from Completion (excluding the day of Completion), the
Buyer shall deliver to the Seller a draft of the Completion Statement (Draft
Completion Statement). Prior to such delivery, the Buyer shall so far as is
practicable consult with the Seller with a view to reducing the potential areas
of disagreement.   3.2   In order to enable the Seller to review the Draft
Completion Statement, the Buyer shall make available to the Seller, its officers
employees and advisers, upon reasonable prior notice all books and records
relating to the Group during normal office hours.   3.3   If the Seller does not
within 30 days from delivery to it of the Draft Completion Statement (excluding
the date of delivery) (Review Period) give notice to the Buyer that it disagrees
with

110



--------------------------------------------------------------------------------



 



    the Draft Completion Statement, such notice stating the reasons for the
disagreement in reasonable detail and specifying the adjustments which, in the
Seller’s opinion should be made to the Draft Completion Statement (the Seller’s
Disagreement Notice), the Draft Completion Statement shall be the Completion
Statement and shall be final and binding on the parties for all purposes.

3.4   If the Seller delivers a valid Seller’s Disagreement Notice within the
Review Period, the Seller and the Buyer shall attempt in good faith to reach
agreement in respect of the Draft Completion Statement and:

  (a)   if the Buyer and the Seller agree, in writing, on all adjustments to be
made to the Draft Completion Statement within 21 days from delivery of the
Seller’s Disagreement Notice (excluding the date of delivery), then, the agreed
adjustments shall be incorporated into the Draft Completion Statement and the
Draft Completion Statement so adjusted shall be the Completion Statement and
shall be final and binding on the parties for all purposes.     (b)   if they
are unable to do so within 21 days from delivery of the Seller’s Disagreement
Notice (excluding the date of delivery), the Seller or the Buyer shall refer
those matters which are in dispute in the Draft Completion Statement to the
Reporting Accountants.

3.5   If, as provided in paragraph 3.4(b), the Buyer and the Seller are unable
to agree the Completion Statement then any matters in dispute may be referred by
either party for determination, on the basis set out in paragraphs 3.6 to 3.11
(inclusive ) below to:

  (a)   the firm of independent chartered accountants agreed between the Seller
and the Buyer within 15 Business Days of a request by either of them to the
other, or, failing such agreement within such time,     (b)   the firm of
independent chartered accountants nominated by the President for the time being
of the Institute of Chartered Accountants in England and Wales (or by such
person as the President specifies for the purpose of making such nomination) on
the written application of either the Seller or the Buyer.     (c)   If any firm
of independent chartered accountants selected or nominated pursuant to
paragraphs 3.5(a)or 3.5(b) refuses to accept the appointment, the procedure set
out in this paragraph 3.5 shall be repeated.

    (the firm of independent chartered accountants appointed pursuant to this
paragraph 3.5 shall be the Reporting Accountants)   3.6   The Reporting
Accountants shall be engaged jointly by the Seller and the Buyer on the terms
set out in this paragraph 3 and otherwise on such terms as shall be agreed;
provided that neither the Seller nor the Buyer shall unreasonably (having
regard, inter alia, to the provisions of this paragraph 3) refuse its agreement
to terms proposed by the Reporting Accountants or by the other party. If the
terms of engagement of the Reporting Accountants have not been settled within
45 days of their identity having been determined (or such longer period as the
Seller and the Purchaser may agree) then, unless the Seller or the Buyer is
unreasonably refusing its agreement to those terms, those accountants shall be
deemed never to have become the Reporting Accountants and new Reporting
Accountants shall be selected in accordance with the provisions of this
Agreement.

111



--------------------------------------------------------------------------------



 



3.7   Except to the extent that the Seller and the Buyer agree otherwise, and
save as provided by the remaining provision of this paragraph 3, the Reporting
Accountants shall determine their own procedure but apart from procedural
matters and as otherwise set out in this Agreement shall determine only:

  (a)   whether any of the arguments for an alteration to the Draft Completion
Statement put forward in the Seller’s Disagreement Notice, and which remain in
dispute, is correct in whole or in part; and     (b)   if so, what alterations
should be made to the Draft Completion Statement in order to correct the
relevant inaccuracy in it;

3.8   The Reporting Accountants shall apply the accounting principles, policies,
procedures, practices and techniques set out in paragraph 2 of Part 1 of
schedule 11 and shall make their determination as soon as is reasonably
practicable;   3.9   The procedure of the Reporting Accountants shall:

  (a)   give the Seller and the Buyer a reasonable opportunity to make written
representations to them; and     (b)   require that the Seller and the Buyer
supply the other with a copy of any written representations at the same time as
they are made to the Reporting Accountants;

3.10   In making their determination the Reporting Accountants shall act as
experts and not as arbitrators and their determination of any matter falling
within their jurisdiction shall be final and binding on the Seller and the Buyer
save in the event of manifest error (when the relevant part of their
determination shall be void and the matter shall be remitted to the Reporting
Accountants for correction) or fraud.   3.11   The expenses (including VAT) of
the Reporting Accountants shall be borne as they shall direct or, failing such
direction, equally between the Buyer and the Seller.   3.12   Within 5 Business
Days of any written determination by the Reporting Accountants pursuant to this
schedule, the Seller and the Buyer shall jointly incorporate in the Draft
Completion Statement the matters determined by the Reporting Accountants,
together with any adjustments which may have been agreed separately in writing
between the Seller and the Buyer, and the Draft Completion Statement as so
adjusted shall be the and the Draft Completion Statement so adjusted shall be
the Completion Statement and shall be final and binding on the parties for all
purposes.

112



--------------------------------------------------------------------------------



 



Part 3 — Specific Accounting Policies

1.   Accounting policies for each of the general ledger categories will be
consistent with accounting policies of the Company. No changes to accounting
methodology for the specific general ledger categories shall be undertaken for
the sole purpose of calculating Actual Working Capital Amount or the provision
of the Completion Statement, acknowledging that the Completion Statement is not
meant to be a complete financial report.   2.   It shall be assumed that no
member of the Group shall incur any liability to account for income tax and/or
employees NIC under the PAYE system and/or to account for employers NICs as a
result of or in connection with the sale and purchase of the MEM Holdings Shares
pursuant to the Minority SPA.

116



--------------------------------------------------------------------------------



 



         
Executed as a deed by
  )   /s/ J. Paul Whitehead III
CCRT International Holdings B.V.
  )   Director
acting by a director
  )    
 
       
Signed as a deed by CompuCredit Holdings
  )    
Corporation, a corporation incorporated in
  )    
Georgia, USA acting by
  )   /s/ Jeffrey A. Howard
and
  )   Name: Jeffrey A. Howard
being persons who, in accordance with the laws
  )   Title: Executive Managing Director
of Georgia are acting under the authority of
  )    
CompuCredit Holdings Corporation
  )    
 
  )   /s/ William R. McCamey
 
  )   Name: William R. McCamey
 
  )   Title: Treasurer

 



--------------------------------------------------------------------------------



 



         
Executed as a deed by
  )    
Dollar Financial U.K. Limited
  )   /s/ Roy W. Hibberd
acting by a director in the presence of
  )   Director

/s/ Bryan D. MacIntyre
Signature of witness
Name
Bryan D. MacIntyre
Address
c/o Dollar Financial Group, Inc. 1436 Lancaster
Avenue, Suite 300, Berwyn, PA 19312

         
Executed as a deed by
  )    
Dollar Financial Corp acting by a Senior
  )   /s/ Roy W. Hibberd
Vice President in the presence of
  )   Senior Vice President

/s/ Bryan D. MacIntyre
Signature of witness
Name
Bryan D. MacIntyre
Address
c/o Dollar Financial Group, Inc. 1436 Lancaster
Avenue, Suite 300, Berwyn, PA 19312

 